


Exhibit 10.5


Execution Copy




CAUTIONARY STATEMENT
The representations, warranties, covenants and agreements in this Share Purchase
Agreement are made as of specific dates and are qualified and limited. Such
representations, warranties, covenants and agreements have been negotiated by
the parties for the purpose of allocating contractual risk between them,
including where the parties do not have complete knowledge of all the facts,
rather than establishing matters as facts. The representations and warranties
may also be subject to a contractual standard of materiality different from
those generally applicable to investors. Investors are not third-party
beneficiaries under the Share Purchase Agreement and should not rely on the
representations, warranties and covenants or any descriptions thereof as
characterizations of the actual state of facts or condition of the parties or
any of their affiliates.
 
═════════════════════════════════════════════════════════════════════════






CONFIDENTIAL




SHARE PURCHASE AGREEMENT


by and among


FORTISSIMO CAPITAL FUND II (ISRAEL), L.P.,
FORTISSIMO CAPITAL FUND III (ISRAEL), L.P.
FORTISSIMO CAPITAL FUND III (CAYMAN), L.P.,


STARHOME B.V.,


the shareholders of STARHOME B.V. specified on the signature pages hereto,


and


SHEFALI A. SHAH AND AZINI SERVICES LLP,
as Sellers Representatives


Dated as of August 1, 2012




═══════════════════════════════════════════════════════════════












--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page
ARTICLE I
DEFINITIONS    6

SECTION 1.01.
Certain Defined Terms    6

SECTION 1.02.
Interpretation    13

ARTICLE II
PURCHASE AND SALE    13

SECTION 2.01.
Purchase and Sale of the Shares    13

SECTION 2.02.
Purchase Price    14

SECTION 2.03.
Company Options    15

SECTION 2.04.
Closing    15

SECTION 2.05.
Closing Deliveries by each Seller    16

SECTION 2.06.
Closing Deliveries by the Company    16

SECTION 2.07.
Closing Deliveries by the Purchaser    17

SECTION 2.08.
Withholding Rights    18

SECTION 2.09
Indemnity Escrow    18

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY    19

SECTION 3.01.
Organization, Authority and Qualification of the Company    19

SECTION 3.02.
Subsidiaries    19

SECTION 3.03.
Capitalization    20

SECTION 3.04.
Shareholders Agreements    21

SECTION 3.05.
Authorization    21

SECTION 3.06.
Corporate Books and Records    21

SECTION 3.07.
Real Property    21

SECTION 3.08.
Personal Property    22

SECTION 3.09.
Contracts    22

SECTION 3.10.
No Conflict or Violation; Consents    23

SECTION 3.11.
Financial Information    24

SECTION 3.12.
Absence of Certain Changes    24

SECTION 3.13.
Liabilities and Litigation    26

SECTION 3.14.
Compliance with Laws; Licenses    26

SECTION 3.15.
Intellectual Property    27

SECTION 3.16.
Labor and Employee Benefit Matters    29

SECTION 3.17.
Transactions with Related Parties    31

SECTION 3.18.
Insurance    31

SECTION 3.19.
Israeli Government Grants    32

SECTION 3.20.
Tax Matters    32

SECTION 3.21.
Environmental Laws    33

SECTION 3.22.
Bank Accounts    33

SECTION 3.23.
Customers    34





--------------------------------------------------------------------------------




SECTION 3.24.
Accounts Receivables and Payable    34

SECTION 3.25.
Brokers    34

SECTION 3.26
Product Warranty; Product Liability    35

SECTION 3.27
Inventory    35

SECTION 3.28
Data Protection    35

SECTION 3.29
Full Disclosure    35

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLERS    35

SECTION 4.01.
Organization of Seller    35

SECTION 4.02.
Authority of such Seller    35

SECTION 4.03.
No Conflict    36

SECTION 4.04.
Consents and Approvals    36

SECTION 4.05.
Ownership of Shares    36

SECTION 4.06.
Brokers    36

SECTION 4.07
Shareholders Agreement    36

SECTION 4.08
Liquidation Preference    36

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER    37

SECTION 5.01.
Organization and Authority of the Purchaser    37

SECTION 5.02.
No Conflict    37

SECTION 5.03.
Governmental Consents and Approvals    37

SECTION 5.04.
Financial Capability    37

SECTION 5.05.
Investment Purpose    37

SECTION 5.06.
Litigation    37

SECTION 5.07.
Accredited Investor    38

SECTION 5.08.
Brokers    38

ARTICLE VI
ADDITIONAL AGREEMENTS    38

SECTION 6.01.
Conduct of Business Prior to the Closing    38

SECTION 6.02.
Access to Information    40

SECTION 6.03.
Confidentiality    40

SECTION 6.04.
Press Releases    41

SECTION 6.05.
Non-Solicitation of Employees    41

SECTION 6.06.
Required Consents    41

SECTION 6.07.
Employees    42

SECTION 6.08.
Notice of Developments    42

SECTION 6.09.
Further Action    43

SECTION 6.10.
Indemnification; D&O Insurance    43

SECTION 6.11.
Right of First Refusal    43

SECTION 6.12
No Shop    43

SECTION 6.13
Information Rights    44

SECTION 6.14
Non-Solicitation; Confidentiality    45

SECTION 6.15
Merger of the Company and the Purchaser    46





--------------------------------------------------------------------------------




SECTION 6.16
Joinder Agreements    47

SECTION 6.17
Additional Comverse Covenants    48

ARTICLE VII
CERTAIN TAX MATTERS

SECTION 7.01.
Taxes on Sale    47

SECTION 7.02.
Israeli Options Tax Ruling    47

SECTION 7.03.
Taxes    47

SECTION 7.04.
Tax Sharing Agreements.    49

ARTICLE VIII
CONDITIONS TO CLOSING    49

SECTION 8.01.
Conditions to Obligations of the Sellers    49

SECTION 8.02.
Conditions to Obligations of the Purchaser    50

ARTICLE IX
INDEMNIFICATION    52

SECTION 9.01.
Survival    52

SECTION 9.02.
Indemnification by the Sellers    52

SECTION 9.03.
Indemnification by the Purchaser    53

SECTION 9.04.
Manner of Indemnification    54

SECTION 9.05.
Notice of Claims    54

SECTION 9.06.
Third Party Claims    55

SECTION 9.07.
Payment of Indemnification    56

SECTION 9.08.
Additional Limitations    56

SECTION 9.09.
Assignment of Claims    57

SECTION 9.10.
Characterization of Indemnification Payments    57

SECTION 9.11.
Effective After Closing; Exclusive Remedy; Liability Cap    57

SECTION 9.13.
Sellers Representatives    57

ARTICLE X
TERMINATION, AMENDMENT AND WAIVER    59

SECTION 10.01.
Termination    59

SECTION 10.02.
Effect of Termination    60

SECTION 10.03.
Amendment    60

SECTION 10.04.
Waiver    60

ARTICLE Xi
GENERAL PROVISIONS    61

SECTION 11.01.
Notices    61

SECTION 11.02.
Severability    62

SECTION 11.03.
Entire Agreement    62

SECTION 11.04.
Assignment    62

SECTION 11.05.
No Third Party Beneficiaries    63

SECTION 11.06.
Governing Law    63

SECTION 11.07.
Jurisdiction; Forum; Specific Performance    63

SECTION 11.08.
Counterparts    63

SECTION 11.09.
Payment of Company Transaction Expenses    63





--------------------------------------------------------------------------------






Exhibit A    List of Shareholders
Exhibit B    List of Transitional Services
Exhibit C    Joinder to Share Purchase Agreement




--------------------------------------------------------------------------------




SHARE PURCHASE AGREEMENT
Share Purchase Agreement (this "Agreement"), dated as of August 1, 2012, by and
among Fortissimo Capital Fund II (Israel), L.P., a limited partnership organized
under the laws of the Cayman Islands, Fortissimo Capital Fund III (Israel),
L.P., a limited partnership organized under the laws of the Cayman Islands, and
Fortissimo Capital Fund III (Cayman), L.P., a limited partnership organized
under the laws of the Cayman Islands, (collectively, the "Purchaser"), Starhome
B.V., a company organized under the laws of the Netherlands (the "Company"),
each of the shareholders of the Company specified on the signature pages hereto
(each a "Seller" and collectively the "Sellers"), and each of Shefali Shah and
Azini Services LLP, in their capacity as Sellers Representatives.
Whereas, each Seller owns the number of issued and outstanding Common Shares,
nominal value €0.01 per share, of the Company (the "Common Shares"), Class A
Shares, nominal value €0.01 per share, of the Company (the "Class A Shares"), or
Class B Shares, nominal value €0.01 per share, of the Company (the "Class B
Shares", and, together with the Common Shares and Class A Shares, the "Shares"),
as set forth opposite the name of such Seller on Exhibit A attached hereto;
Whereas, the Company owns all the issued and outstanding share capital of (i)
Starhome Ltd., a company organized under the laws of the State of Israel
("Israel Sub"), and (ii) Starhome GmbH, a company organized under the laws of
Switzerland ("Swiss Sub" and, together with Israel Sub, the "Subsidiaries");
Whereas, after the execution and delivery of this Agreement, but before the
Closing (as defined in Section 2.04(b)), additional holders of Shares will
execute and deliver instruments of joinder (each a "Joinder"), pursuant to which
such shareholders shall become parties to this Agreement as additional Sellers;
and
Whereas, the Sellers wish to sell to the Purchaser, and the Purchaser wishes to
purchase from the Sellers, all of the issued and outstanding Shares, upon the
terms and subject to the conditions set forth herein.
Now, Therefore, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, the Purchaser, the Company and the Sellers
hereby agree as follows:
ARTICLE I


SECTION 1.01 Certain Defined Terms. For purposes of this Agreement:
"Acquisition Transaction" has the meaning set forth in Section 6.12(a).
"Advisors" means, as to any Person, the officers, directors, employees,
investment bankers, attorneys, accountants, consultants and other authorized
agents, advisors or representatives of such Person.
"Aggregate Exercise Price" has the meaning set forth in Section 2.02(b).
"Aggregate Purchase Price" has the meaning set forth in Section 2.02(b).
"Agreement" means this Agreement, as the same may be amended or supplemented
from time to time in accordance with the terms hereof.
"Arbitrator" has the meaning set forth in Section 2.04(a).
"Business Day" means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in New York, New
York, Amsterdam, the Netherlands, or in Tel-Aviv, Israel.
"Civil Law Notary" has the meaning set forth in Section 2.04(b).
"Claim Notice" has the meaning set forth in Section 9.05(a).
"Class A Shares" has the meaning set forth in the recitals.
"Class B Shares" has the meaning set forth in the recitals.
"Closing" has the meaning set forth in Section 2.04(b).




--------------------------------------------------------------------------------




"Closing Cash Balance" has the meaning set forth in Section 2.02(b).
"Closing Date" has the meaning set forth in Section 2.04(b).
"Common Shares" has the meaning set forth in the recitals.
"Company" has the meaning set forth in the preamble.
"Company Employee Plans" has the meaning set forth in Section 3.16(h).
"Company Option" means an option to purchase a Common Share granted pursuant to
a Company Option Plan.
"Company Option Plans" means (i) the Company's 2000 Stock Incentive Compensation
Plan, (ii) the Company's Second Amended and Restated 2003 Stock Incentive 102
Compensation Plan, (iii) the Company's Second Amended and Restated 2004 Stock
Incentive Compensation Plan and (iv) the Company's 2009 Equity Incentive Plan,
each as amended.
"Company Patents" has the meaning set forth in Section 3.15(d).
"Confidential Information" has the meaning set forth in Section 6.03.
"Confidentiality Agreement" has the meaning set forth in Section 6.03.
"Contracts" means all written or oral agreements, contracts, arrangements,
subcontracts, leases (whether for real or personal property), purchase orders,
covenants not to compete, employment agreements, confidentiality agreements,
licenses and promissory notes, to which the Company or any Subsidiary is a party
or by which the Company or any Subsidiary or any of their respective assets are
bound, in each case which is binding upon the Company or any Subsidiary.
"control" (including the terms "controlled by" and "under common control with")
respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract, credit arrangement or
otherwise.
"Copyrights" means rights associated with works of authorship throughout the
world, including all exclusive exploitation rights, copyrights, moral rights and
mask works, and all derivative works thereof, including any registrations and
applications therefor and whether registered or unregistered and whether
published or unpublished.
"COTS Software" means commercial "off-the-shelf" desktop applications available
through commercial distributors or in consumer retail stores or from the
internet pursuant to third person "shrink wrap" or "click through" licenses.
"Current Balance Sheet" means the audited consolidated balance sheet of the
Company and the Subsidiaries as of January 31, 2012.
"Debt" means any outstanding Liability or obligation to pay money to any Person
including, but not limited to, (A) all outstanding obligations for senior debt
and subordinated debt and any other outstanding obligation for borrowed money,
including that evidenced by notes, bonds, debentures or other instruments (and
including all outstanding principal, prepayment premiums, if any, and accrued
interest, fees and expenses related thereto), (B) any outstanding obligations
under capital leases, (C) any amounts owed with respect to drawn letters of
credit and (D) any outstanding guarantees of obligations of the type described
in clauses (A) through (C) above.
"Deductible" has the meaning set forth in Section 9.02(b).
"Disagreement Notice" has the meaning set forth in Section 9.05(b).
"Disclosure Schedule" means the Disclosure Schedule, dated as of the date
hereof, delivered by the Company to the Purchaser in connection with this
Agreement.
"Employee" means (a) any officer or director of the Company and/or any
Subsidiary; and (b) any other Person employed by the Company and/or any
Subsidiary on a full- or part-time basis, whether on active status or on leave
of absence.




--------------------------------------------------------------------------------




"Encumbrance" means any security interest, pledge, mortgage, lien, charge,
encumbrance, option, easement, deed of trust, mortgage, conditional sales
agreement, right of usufruct, adverse claim, reversion, restrictive covenant or
similar restriction, whether voluntarily incurred or arising by operation of
law, including, without limitation, any agreement to give any of the foregoing
in the future, and any restriction on the use, voting, transfer, receipt of
income or other exercise of any attributes of ownership or any other similar
restriction or limitation whatsoever.
"Environmental Law" means all Laws relating to the environment, health and
safety, natural resources, wildlife, plants, habitat, marine sanctuaries and
wetlands, endangered or threatened species, pollutants, contaminants, wastes,
chemicals, radiation, worker protection, the use, presence, management, storage,
transportation, treatment, disposal or Release, or exposure to, hazardous
materials.
"Facilities" means all offices, administration buildings and all real property
leased by the Company or any Subsidiary.
"Financial Statements" has the meaning set forth in Section 3.11(a).
"Fully Diluted Share Number" has the meaning set forth in Section 2.02(b).
"Governmental Entity" means any federal, national, supranational, state, local,
or similar governing, governmental, regulatory or administrative authority,
agency or commission or any court, tribunal or judicial or arbitral body.
"Governmental Order" means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental Entity.
"Grants" has the meaning set forth in Section 3.19.
"In-the-Money Company Option" means a Company Option with an exercise price that
is less than the Per Common Share Purchase Price.
"Inbound License Agreements" has the meaning set forth in Section 3.15(g).
"Indemnification Claim" has the meaning set forth in Section 9.04(a).
"Indemnified Party" has the meaning set forth in Section 9.05(a).
"Indemnifying Party" has the meaning set forth in Section 9.05(a).
"Indemnity Escrow Agent" has the meaning set forth in Section 2.09.
"Indemnity Escrow Agreement" has the meaning set forth in Section 2.09.
"Indemnity Escrow Amount" has the meaning set forth in Section 2.09.
"Intellectual Property" means, collectively, all intellectual and industrial
property rights (of every kind and nature throughout the world and however
designated), whether issued or pending, registered or unregistered, including,
but not limited to, all intellectual property rights arising from or associated
with Trademarks, Patents, Copyrights and Trade Secrets, and all registrations,
initial applications, renewals, extensions, continuations, divisions or reissues
thereof in force (including any rights in any of the foregoing).
"Israel Sub" has the meaning set forth in the recitals.
"Israeli Options Tax Ruling" has the meaning set forth in Section 7.02.
"Knowledge" means with respect to the Company, the actual knowledge of the
executive officers of the Company and its Subsidiaries identified on Section
1.01 of the Disclosure Schedule, or any knowledge such person would be
reasonably expected to have in the course of performing his or her duties.
"Laws" mean any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law.




--------------------------------------------------------------------------------




"Liabilities" means any and all debts, loss, damage, adverse claim, liabilities
and obligations, whether accrued or fixed, absolute or contingent, matured or
unmatured or determined or determinable, including, without limitation, those
arising under any Law or Governmental Order and those arising under any
contract, agreement, arrangement, commitment or undertaking and all costs and
expenses relating thereto.
"Losses" has the meaning set forth in Section 9.02(a).
"Material Adverse Effect" means any event, change or development, individually
or in the aggregate, that is or could reasonably be expected to be material and
adverse to (A) the business, assets (including intangible assets), cash flows,
results of operations or condition (financial or otherwise) of the Company and
the Subsidiaries, taken as a whole, or (B) the ability of the Company or the
Sellers to consummate the transactions contemplated by this Agreement; provided,
however, that none of the following shall be deemed to constitute a Material
Adverse Effect: (i) any event, change or development that results from changes
or conditions affecting the entire industry in which the Company or any of the
Subsidiaries operates, (ii) any event, change or development that results from
changes in general economic or political conditions or the financial credit or
securities markets (including changes in generally applicable interest or
exchange rates) in general in any country or region in which the Company or any
of the Subsidiaries operates, (iii) any failure by the Company or any Subsidiary
to meet internal or other estimates, predictions, projections or forecasts of
revenue or bookings or any other measure of future financial performance, in and
of itself, (iv) changes in generally accepted accounting principles, (v) changes
in Law or regulations or the interpretation thereof by courts or Governmental
Entities, (vi) any event, change or development (including, without limitations,
the loss of customers or suppliers or management personnel attrition) arising
from or attributable to the announcement of this Agreement or the pendency of
the transactions contemplated by this Agreement, (vii) any event, change or
development that results from acts of war, armed hostilities or terrorism or any
escalation or worsening of any acts of war, armed hostilities or terrorism,
(viii) any actions taken or not taken at the request of Purchaser or any of its
affiliates, or (ix) any actions taken by Purchaser or any of its affiliates with
respect to the transactions contemplated by this Agreement.
"Material Contract" has the meaning set forth in Section 3.09(b).
"Net Purchase Price" means an amount equal to the Aggregate Purchase Price less
the Closing Cash Balance.
"Notice Period" has the meaning set forth in Section 9.06(b).
"Option Price" has the meaning set forth in Section 2.03(a).
"Optionholder" means the owner of Company Options.
"Outbound License Agreements" has the meaning set forth in Section 3.15(g).
"Owned Copyrights" has the meaning set forth in Section 3.15(e).
"Patents" means inventions (whether patentable or not), patents and patent
applications, including any continuations, continuations-in-part, divisionals,
reissues, renewals and applications for any of the foregoing.
"Per Common Share Purchase Price" has the meaning set forth in Section 2.02(b).
"Permits" has the meaning set forth in Section 3.14(d).
"Permitted Encumbrances" means: (a) liens for Taxes, assessments and
governmental charges or levies not yet due and payable or the amount of which is
being contested in good faith; (b) Encumbrances imposed by Law, such as
materialmen's, mechanics', carriers', workmen's and repairmen's liens and other
similar liens arising in the ordinary course of business, that are not yet due
and payable or the amount of which is being contested in good faith; (c)
customary encumbrances on title to real property that do not, individually or in
the aggregate, materially adversely affect the value of or the use of such
property for its current and anticipated purposes or the ability to consummate
the transactions contemplated by this Agreement; (d) any interest of a
Governmental Entity in any lawfully made pledge or deposit under workers'
compensation, unemployment insurance or other social security statutes; and (e)
interests of lessors or licensors with regard to leased or licensed property.
"Person" means any means any person or entity, whether an individual, trustee,
corporation, limited liability company, general partnership, limited
partnership, trust, unincorporated organization, business association, firm or
joint venture.
"Pro Rata Share" has the meaning set forth in Section 9.02(b).




--------------------------------------------------------------------------------




"Purchaser" has the meaning set forth in the preamble.
"Purchaser Group" has the meaning set forth in Section 6.13(a).
"Purchaser Indemnitee" has the meaning set forth in Section 9.02(a).
"Related Party" means (i) any of the Company's or the Subsidiaries' executive
officers, directors and shareholders holding (directly or indirectly or by
entities under common control) more than 5% of the outstanding Shares, (ii) any
individual directly related by blood or marriage to any Seller or any executive
officer or director of the Company and (iii) any trust or other Person (other
than the Company) in which any one of the individuals referred to in clauses
"(i)" or "(ii)" holds (or in which more than one of such individuals
collectively hold), beneficially or otherwise, a material voting, proprietary or
equity interest. None of Verint Systems Inc., nor its subsidiaries shall be
deemed to be a “Related Party” of Comverse Holdings, Inc., Comverse Technology,
Inc. or any of their respective Related Parties.
"Representatives" has the meaning set forth in Section 6.12(a).
"Seller" has the meaning set forth in the preamble.
"Seller's Closing Payment" has the meaning set forth in Section 2.07(a)(i).
"Sellers Indemnitee" has the meaning set forth in Section 9.03(a).
"Sellers Representatives" has the meaning set forth in Section 9.13(a).
"Shares" has the meaning set forth in the recitals.
"Software" means any and all (a) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (b) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise, and (c)
schematics, flow-charts and other work product used to design, plan, organize
and develop any of the foregoing.
"Subsidiaries" has the meaning set forth in the recitals.
"Survival Date" has the meaning set forth in Section 9.01.
"Swiss Sub" has the meaning set forth in the recitals.
"Tax" or "Taxes" means any and all taxes, levies, duties, tariffs, imposts, and
other charges of any kind (together with any and all interest, penalties,
additions to tax and additional amounts with respect thereto) imposed by any
Governmental Entity, including, without limitation, taxes or other charges on or
with respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, national insurance,
health, social security, workers' compensation, unemployment compensation, or
net worth; taxes or other charges in the nature of excise, withholding, ad
valorem, stamp, transfer, value added, or gains taxes; license, registration and
documentation fees; and customs' duties, tariffs and similar charges.
"Tax Ordinance" means the Israel Income Tax Ordinance [New Version] - 1961.
"Tax Return" means any report, declaration, return, information return, claim
for refund, document, or statement, including any schedule or attachment
thereto, and including any amendments thereof, required to be filed with any
Governmental Entity with jurisdiction over income Taxes.
"Third Party Claim" has the meaning set forth in Section 9.06(a).
"Threshold" has the meaning set forth in Section 9.02(b).
"Trademarks" means trademarks and service marks (whether registered or
unregistered), trade names, designs, domain names, trade dress and similar
rights and applications to register any of the foregoing and whether registered
or unregistered.
"Trade Secrets" means any trade secrets and know-how, including processes,
business methods, formulae, drawings,




--------------------------------------------------------------------------------




prototypes, models, designs, customer lists and supplier lists.
"Transaction Documents" means this Agreement and the documents, certificates and
other instruments contemplated hereby and thereby.
"Trustee" means S.G.S. Trusts Ltd. or such other trustee that qualifies as such
under the provisions of Section 102 of the Tax Ordinance.
"Unresolved Claim" has the meaning set forth in Section 2.09.
"Upstream Distribution" has the meaning set forth in Section 8.02(m).
"U.S. GAAP" means generally accepted accounting principles as applied in the
United States.
SECTION 1.02    Interpretation.
(a)    The table of contents and headings contained in this Agreement are for
reference purposes only and do not limit or otherwise affect any of the
provisions of this Agreement.
(b)    Whenever the words "include", "includes" or "including" are used in this
Agreement, they will be deemed to be followed by the words "without limitation".
Any singular term in this Agreement will be deemed to include the plural, and
any plural term the singular. All pronouns and variations of pronouns will be
deemed to refer to the feminine, masculine or neuter, singular or plural, as the
identity of the Person referred to may require.
(c)    Whenever the words "herein" or "hereunder" are used in this Agreement,
they will be deemed to refer to this Agreement as a whole and not to any
specific Section.
(d)    Whenever a dollar figure ($) is used in this Agreement, it will mean
United States dollars unless otherwise specified.
(e)    Whenever a reference is made in this Agreement to Sections, Exhibits or
Schedules, such reference shall be to a Section of, or Exhibit or Schedule to,
this Agreement unless otherwise indicated.
ARTICLE II
PURCHASE AND SALE


SECTION 2.01    Purchase and Sale of the Shares.
Upon the terms and subject to the conditions of this Agreement, at the Closing,
each Seller shall, on a several and not joint basis, sell, assign, transfer,
convey and deliver, or cause to be sold, assigned, transferred, conveyed and
delivered, to the Purchaser, the number of Shares set forth opposite the name of
such Seller on Exhibit A attached hereto, and the Purchaser shall purchase such
number of Shares from such Seller; provided that the Purchaser shall not be
obligated to purchase any Shares, if less than 95% of the equity interests in
the Company are sold by the Sellers.
SECTION 2.02     Purchase Price.
(a)    In consideration for the Shares, the Purchaser shall pay each Seller its
share of the Aggregate Purchase Price as set forth in Section 2.07, subject to
the Indemnity Escrow as set forth in Section 2.09.
(b)    For purposes of this Agreement, the following terms shall have the
following meanings:
The "Aggregate Exercise Price" means an amount equal to the sum of the aggregate
exercise prices of all In-the-Money Company Options outstanding immediately
prior to their termination pursuant to Section 2.03.
The "Aggregate Purchase Price" means (A) $60,000,000, plus (B) the Closing Cash
Balance, minus (C) the aggregate tax liability payable to the Swiss and Israeli
tax authorities in respect of the Upstream Distribution, minus (D) $4,429,000,
representing the agreed amount of working capital to remain in the Company as of
the Closing Date, minus (F) any fees and expenses incurred by the Company or any
Subsidiary in connection with the negotiation of the Transaction Documents or
consummation of the transactions contemplated thereby (including any broker fees
and special bonuses paid to employees,




--------------------------------------------------------------------------------




directors or consultants in connection herewith and any cost or expenses
relating to obtaining the tax ruling as set forth in Section 7.02).
The "Closing Cash Balance" means (x) the actual amount of cash, cash equivalents
and short-term investments of the Company and each of the Subsidiaries that
would be required to be set forth on the face of a consolidated balance sheet of
the Company and the Subsidiaries as of the close of business on July 31, 2012
prepared in accordance with U.S. GAAP (utilizing the same accounting policies,
practices and procedures used to prepare the Current Balance Sheet) (estimated
as of the date hereof as $29.3 million), plus (y) for each calendar month from
the date hereof until the Closing Date, an additional $375,000 (and for a
portion of any calendar month, the product of (A) $375,000 and (B) the portion
of such calendar month that has elapsed) minus (z) $2,000,000.
The "Fully Diluted Share Number" means the sum of (1) the aggregate number of
issued and outstanding Common Shares as of the Closing (excluding the 50,000
Common Shares held by the Company), (2) the aggregate number of Common Shares
issuable upon exercise of all In-the-Money Company Options outstanding
immediately prior to their termination pursuant to Section 2.03 and (3) the
aggregate number of Common Shares issuable upon conversion of all Class A Shares
and Class B Shares issued and outstanding immediately prior to the Closing.
The "Per Common Share Purchase Price" shall equal (A) the difference between (i)
the sum of (1) the Aggregate Purchase Price and (2) the Aggregate Exercise
Price, and (ii) $20,000,000, divided by (B) the Fully Diluted Share Number.
SECTION 2.03    Company Options.
(a)    Prior to the Closing and subject to applicable Law, the Board of
Directors of the Company (or, if appropriate, any committee thereof) shall adopt
appropriate resolutions and take all other actions necessary to provide that
effective at the Closing, each outstanding Company Option, whether vested or
unvested, that is not exercised prior to the Closing, shall terminate at the
Closing and entitle the Optionholder to receive, with respect to each
In-the-Money Company Option, a cash payment equal to the difference between the
Per Common Share Purchase Price and the exercise price of such Company Option
("Option Price"). No Optionholder shall be entitled to any payment or other
benefit with respect to any terminated Company Option that is not an
In-the-Money Company Option.
(b)    The actions provided herein with respect to any Company Option which is a
"102 option" (as defined in Section 102 of the Tax Ordinance) shall be, and is
intended to be effected in a manner that is consistent with Section 102 of the
Tax Ordinance.
(c)    If the Israeli Options Tax Ruling contemplated by Section 7.02 is
obtained, then the termination of Company Options to which the Israeli Options
Tax Ruling applies shall be conducted in accordance with the terms of such
ruling.
SECTION 2.04     Closing.
(a)    Closing. Subject to the terms and conditions of this Agreement, the
closing of the sale and purchase of the Shares contemplated by this Agreement,
by virtue of executing notarial deeds, and the registration of the transfer of
the Shares in the Company's shareholders' register (the "Closing") shall take
place at the offices of Schut van de Ven Notariskantoor B.V. (the "Civil Law
Notary"), Piet Heinkade 229, Amsterdam, the Netherlands, at 10:00 A.M. (the
Netherlands time) on the fifth Business Day following the satisfaction or waiver
of all conditions to the obligations of the parties set forth in Section 8.01
and Section 8.02 (other than conditions that are to be satisfied at the Closing,
but subject to the satisfaction of such conditions at the Closing) or at such
other time or on such other date as the Sellers and the Purchaser may mutually
agree upon in writing (the day on which the Closing takes place being the
"Closing Date"). All deliveries by one party to any other party at Closing shall
be deemed to have occurred simultaneously and none shall be effective until and
unless all have occurred in accordance with this Agreement or been waived.
SECTION 2.05    Closing Deliveries by each Seller.
At the Closing, each Seller shall deliver or cause to be delivered to the
Purchaser:
(a)    an executed power of attorney authorizing the Civil Law Notary to execute
a notarial deed of transfer on behalf of such Seller, including notarized forms
of identification, letters of counsel satisfactory to the Civil Law Notary as to
the due execution of the power of attorney and evidence of incorporation of any
Seller that is not an individual;
(b)    confirmation of the registration of all Shares in the name of the
Purchaser in the share register of the




--------------------------------------------------------------------------------




Company;
(c)    the certificate of such Seller required by Section 8.02(d)(ii);
(d)    a copy of each of the consents listed on Section 8.01(e) of the
Disclosure Schedule that has been obtained by such Seller;
(e)    an executed Transitional Services Agreement executed by Comverse Ltd.,
whereby such entity will provide the Company with the services listed in Exhibit
B on terms and conditions satisfactory to the Purchaser and the parties thereto
(the "Transitional Services Agreement"); and
(f)     an executed Indemnity Escrow Agreement (as defined in Section 2.09)
executed by the Sellers Representatives.
SECTION 2.06    Closing Deliveries by the Company.
At the Closing, the Sellers shall deliver or cause to be delivered by the
Company to the Purchaser:
(a)    a true and complete copy, certified by a duly authorized officer of the
Company, of the resolutions duly and validly adopted by the Board of Directors
and the shareholders of the Company evidencing its authorization of the
execution and delivery of the Transaction Documents to which it is a party and
the consummation of the transaction set forth herein and therein;
(b)    a copy of the Articles of Association of the Company, certified by the
Civil Law Notary, dated as of the Closing Date, and an excerpt of the Company's
information from the Dutch Trade Register, as of a date not earlier than ten
(10) Business Days prior to the Closing Date, accompanied by a certificate of
the Secretary or Assistant Secretary of the Company, dated as of the Closing
Date, stating that no amendments have been made to such Articles of Association
since such date;
(c)    a copy of the Articles of Association (or similar organizational
documents), of each Subsidiary, certified by the Registrar of Companies or the
Secretary of State of the jurisdiction in which each such entity is incorporated
or organized, as of a date not earlier than ten (10) Business Days prior to the
Closing Date and accompanied by a certificate of the Secretary or Assistant
Secretary of each such entity, dated as of the Closing Date, stating that no
amendments have been made to such Articles of Association (or similar
organizational documents) since such date;
(d)    the certificate of a duly authorized officer of the Company required by
Section 8.02(d)(i);
(e)    the resignations, effective as of the Closing, of all of the directors of
the Company and of each Subsidiary, except for such Persons as shall have been
designated in writing prior to the Closing by the Purchaser to the Company and
the Sellers Representatives;
(f)    a copy of each of the consents listed on Section 8.01(e) of the
Disclosure Schedule that has been obtained by the Company; and
(g)     an executed Transitional Services Agreement executed by the Company.
SECTION 2.07     Closing Deliveries by the Purchaser.
At the Closing, the Purchaser shall:
(a)    deliver to each Seller:
(i)    an amount equal to such Seller's portion of the Aggregate Purchase Price
less such Seller's portion of the Indemnity Escrow Amount as set forth in
Section 2.07(a) of the Disclosure Schedule (the amount shown for such Seller,
the "Seller's Closing Payment"), by wire transfer of immediately available funds
to a bank account designated in writing by such Seller at least two (2) Business
Days prior to the Closing;
(ii)    an executed power of attorney authorizing the Civil Law Notary to
execute a notarial deed of transfer on behalf of the Purchaser, including
notarized forms of identification, a letter of counsel satisfactory to the Civil
Law Notary as to the due execution of the power of attorney and evidence of
incorporation and good standing of




--------------------------------------------------------------------------------




the Purchaser;
(iii)    a copy of the Certificate of Incorporation or comparable evidence of
the Purchaser, certified by the Registrar of Companies or the Secretary of State
of the jurisdiction in which the Purchaser is incorporated or organized, as of a
date not earlier than ten (10) Business Days prior to the Closing Date and
accompanied by a certificate of the Secretary or Assistant Secretary of the
Purchaser, dated as of the Closing Date, stating that no amendments have been
made to such Certificate of Incorporation (or similar organizational documents)
since such date; and
(iv)    the certificate of a duly authorized officer of the Purchaser required
by Section 8.01(c).
Notwithstanding anything to the contrary herein, any payment described in this
Section 2.07 with respect to Shares held by a Trustee under Section 102 of the
Tax Ordinance, and which have not completed the required holding period, if any,
shall be paid to such Trustee (or to such other Person as set forth in any tax
ruling or approval from the Israeli Tax authorities received either by the
Company, the Sellers or the Purchaser) and shall be subject to any such tax
ruling or approval.
(b)    deliver to each holder of In-the-Money Company Options or, in the case of
In-the-Money Company Options that are subject to Section 102 of the Tax
Ordinance, to the Trustee, an amount equal to such Optionholder's respective
Option Price for all such In-the-Money Company Options, less such Optionholder's
portion of the Indemnity Escrow Amount as set forth in Section 2.07(b) of the
Disclosure Schedule;
(c)    deliver to the Sellers Representatives, the amount set forth in Section
2.07(c) of the Disclosure Schedule, by wire transfer of immediately available
funds to a bank account designated in writing by the Sellers Representatives at
least two (2) Business Days prior to the Closing;
(d)    [Intentionally Omitted];
(e)     deliver an executed Indemnity Escrow Agreement executed by the
Purchaser; and
(f)    transfer the Indemnity Escrow Amount to the Indemnity Escrow Agent (as
defined in Section 2.09).
SECTION 2.08    Withholding Rights.
Each of the Company and the Purchaser shall be entitled to deduct and withhold
from the consideration otherwise payable to any Person pursuant to this Article
such amounts as it is required to deduct and withhold with respect to the making
of payments of the Aggregate Purchase Price under any provision of federal,
state, local or foreign Tax Law, or any applicable ruling or exemption from a
Governmental Entity with jurisdiction over Taxes; provided, however, that the
Company or the Purchaser, as the case may be, shall not withhold any such
amounts to the extent such Person provides the Company or the Purchaser, as the
case may be, with a valid tax exemption certificate. If the Company or the
Purchaser, as the case may be, so withholds any such amounts, such amounts shall
be treated for all purposes of this Agreement as having been paid to the holder
of equity in the Company in respect of which the Company or the Purchaser, as
the case may be, made such deduction and withholding, and the Company or the
Purchaser, as the case may be, shall provide evidence of such withholding as
reasonably required and requested by such Person.
SECTION 2.09    Indemnity Escrow.
On the Closing Date, Purchaser shall, on behalf of the Sellers, pay to an escrow
agent appointed by the Purchaser and the Sellers (the "Indemnity Escrow Agent"),
in immediately available funds, to the account designated by the Indemnity
Escrow Agent, an amount of $10,500,000 (the "Indemnity Escrow Amount"), in
accordance with the terms of this Agreement and the Indemnity Escrow Agreement,
dated as of the Closing Date, by and among Purchaser, the Sellers
Representatives and the Indemnity Escrow Agent (the "Indemnity Escrow
Agreement"). Other than as specifically stated elsewhere in this Agreement, any
payment the Sellers are obligated to make to any Purchaser Indemnified Parties
pursuant to Article IX shall be paid exclusively from the Indemnity Escrow
Amount in accordance with the terms of Article IX and the Indemnity Escrow
Agreement; provided, however, that in the case such payment exceeds the
Indemnity Escrow Amount and Section 9.12(c) explicitly provides that in such
case the maximum amount for which such Seller is liable is in excess of the
Indemnity Escrow Amount, such payment shall be paid first from the Indemnity
Escrow Amount in accordance with the terms of Article IX and the Indemnity
Escrow Agreement. Upon the completion of eighteen months following the Closing
Date, the Indemnity Escrow Agent shall release $5.5 million of the Indemnity
Escrow Amount (to the extent not utilized to pay Purchaser for any




--------------------------------------------------------------------------------




Indemnification Claim subject to and in accordance with the terms of Article IX
and the Indemnity Escrow Agreement) to the Sellers and the Optionholders (or to
the Trustee on behalf of the Optionholders), unless an Indemnification Claim has
been received by the Sellers Representatives from a Purchaser Indemnitee prior
to such time in accordance with the terms of Article IX (which Indemnification
Claim claims Losses in excess of the amount to remain in the Indemnity Escrow
Agreement following such distribution of $5.5 million of the Indemnity Escrow
Amount), in which case an amount equal to the Losses claimed in such Claim
Notice shall be held until the resolution of any and all such Indemnification
Claims in accordance with the terms hereof and the Indemnity Escrow Agreement
("Unresolved Claims"). Upon the completion of twenty four months following the
Closing Date, the Indemnity Escrow Agent shall release the remainder balance of
the Indemnity Escrow Amount to the Sellers and the Optionholders (or to the
Trustee on behalf of the Optionholders), unless an Unresolved Claim is
outstanding, in which case an amount equal to the Losses claimed in such Claim
Notice shall be held until the resolution of any and all such Indemnification
Claims in accordance with the terms hereof and the Indemnity Escrow Agreement.
The Indemnity Escrow Amount retained for Unresolved Claims shall be released by
the Indemnity Escrow Agent to the Sellers and the Optionholders (or the Trustee
on behalf of the Optionholders) (to the extent not utilized to pay Purchaser for
any such claims resolved in favor of Purchaser subject to and in accordance with
the terms of Article IX and the Indemnity Escrow Agreement), promptly upon their
resolution in accordance with Article IX.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Except as set forth in the Disclosure Schedule, the Company hereby represents
and warrants to the Purchaser as to each of the items set forth in this Article
III as of the date hereof and as of the Closing Date.
SECTION 3.01    Organization, Authority and Qualification of the Company.
The Company is a corporation duly organized and validly existing under the laws
of the Netherlands, with all requisite corporate power and authority to conduct
its business as it is currently being conducted and to own or lease, as
applicable, the assets owned or leased by it. The Company is duly qualified to
perform its activities and is in good standing in each jurisdiction in which
such qualification is necessary under applicable Laws as a result of the conduct
of its business or the ownership or lease of its properties, except where the
failure to be so qualified and/or in good standing would not have a Material
Adverse Effect.
SECTION 3.02    Subsidiaries.
Section 3.02 of the Disclosure Schedule sets forth a complete and accurate list
of each of the Subsidiaries, including the jurisdiction of formation of such
Subsidiary, and the identities of each of its directors and executive officers.
Each of such Subsidiaries has been duly organized, and is validly existing under
the laws of the jurisdiction of formation of such Subsidiary, with all requisite
corporate power and authority to conduct its business as it is currently being
conducted and to own or lease, as applicable, the assets owned or leased by it.
Each such Subsidiary is duly qualified to do business as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
necessary under applicable Laws as a result of the conduct of its business or
the ownership or lease of its properties, except where the failure to be so
qualified and/or in good standing would not have a Material Adverse Effect.
Except as set forth in Section 3.02 of the Disclosure Schedule, the Company does
not own, directly or indirectly, any interest or investment in the form of debt
or equity in any Person other than the Subsidiaries. The Company owns all of the
fully diluted share capital of the Subsidiaries.
SECTION 3.03    Capitalization.
(a)    Authorized Capitalization. As of the date of this Agreement, the
authorized capitalization of the Company consists of (i) 9,000,000 Common
Shares, nominal value €0.01 per share, 524,337 of which are issued and
outstanding (including 50,000 Common Shares held by the Company), (ii) 9,000,000
Class A Shares, nominal value €0.01 per share, 5,552,920 of which are issued and
outstanding and (iii) 9,000,000 Class B Shares, nominal value €0.01 per share,
2,642,737 of which are issued and outstanding. The Company has no other share
capital authorized, issued or outstanding. A complete and accurate list of each
holder of Common Shares, Class A Shares and Class B Shares is set forth in
Exhibit A. All of the equity interests owned by the Company of each of the
Subsidiaries are free and clear of all Encumbrances. Section 3.03(a) of the
Disclosure Schedule sets forth for each of the Subsidiaries the total authorized
share capital, the number of issued and outstanding shares or other equity
interests and the record ownership by the Company and/or any Subsidiary. Other
than each Seller's Closing Payment, no Person has any right to any consideration
or payment in respect of any share capital of the Company or any security or
right convertible into, or exercisable for any share capital of the Company.
(b)    Options. As of the date of this Agreement, Company Options to subscribe
for an aggregate of 1,647,156




--------------------------------------------------------------------------------




Common Shares are unexercised and outstanding under the Company Option Plans.
Section 3.03(b) of the Disclosure Schedule sets forth the name of each
Optionholder, the number of Common Shares for which each such Company Option is
exercisable, the vesting and exercise schedule for each such Company Option, the
number of Company Options vested and unvested as of the date of this Agreement,
the price per Common Share for which each such Company Option is exercisable and
the name of the Company Option Plan under which each such Company Option has
been granted.
(c)    No Other Share Capital, Options, Warrants. Except as set forth on
Exhibit A and except for the Company Options set forth on Section 3.03(b) of the
Disclosure Schedule, there are no outstanding options, warrants, securities,
calls, rights, commitments, agreements, arrangements or undertakings of any kind
to which the Company or a Subsidiary is a party or by which either the Company
or a Subsidiary is bound obligating the Company or a Subsidiary to issue, sell,
transfer, redeem or otherwise acquire, or dispose of any share capital or other
equity securities of the Company or such Subsidiary. No stock appreciation
rights, phantom stock, profit participation or other similar rights with respect
to the Company, a Subsidiary or any share capital of the Company or a Subsidiary
are authorized or outstanding.
(d)    Valid Issuances. Except as set forth in Section 3.03(d) of the Disclosure
Schedule, all issued and outstanding Shares, each outstanding Company Option and
each issued and outstanding share or other equity interest in each Subsidiary
were duly authorized. All issued and outstanding Shares and each outstanding
share or other equity interest in each Subsidiary are, and each Common Share
issuable upon exercise of any Company Option or conversion of any Class A Shares
or Class B Shares will be, validly issued, fully paid and non-assessable.
SECTION 3.04    Shareholders Agreements.
To the Company's Knowledge, except as set forth in Section 3.04 of the
Disclosure Schedule, there are no shareholder agreements, voting trusts, proxies
or other arrangements, agreements or understandings which affect, require,
restrict or relate to voting, giving of written consents, dividend rights,
transferability of shares or registration rights with respect to any of the
Shares or any other equity or debt instrument of the Company or a Subsidiary.
SECTION 3.05    Authorization.
The Company has the requisite corporate power and authority to execute and
deliver each of the Transaction Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of each of the Transaction Documents to which it is a party by the
Company, the performance by the Company of its obligations hereunder and
thereunder, and the consummation by the Company of the transactions contemplated
by the Transaction Documents have been duly authorized by all requisite action
on the part of the Company, other than the corporate approvals which shall be
obtained prior to Closing Date. This Agreement has been duly and validly
executed and delivered by the Company, and (assuming due authorization,
execution and delivery by the other parties hereto) this Agreement constitutes,
and each of the other Transaction Documents to which the Company is a party,
when executed and delivered by the Company will constitute (assuming due
authorization, execution and delivery by the other parties hereto), a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors' rights generally, or by principles governing the availability of
equitable remedies.
SECTION 3.06    Corporate Books and Records.
The minute books of the Company and the Subsidiaries contain accurate records,
in all material respects, of all board and shareholder meetings and accurately
reflect, in all material respects, all other actions taken by the shareholders,
Boards of Directors and all committees of the Boards of Directors of such
entity. The share register of the Company and the Subsidiaries completely and
accurately set forth the information required to be included therein.
SECTION 3.07    Real Property.
(a)    Owned Real Property. Neither the Company nor any of the Subsidiaries owns
any real property.
(b)    Leased Real Property. Section 3.07(b) of the Disclosure Schedule sets
forth a list of (i) all leases pursuant to which the Facilities are leased by
the Company or any of the Subsidiaries (as lessee or sublessee), including the
date of such lease or sublease and a list of any amendments or modifications
thereto; and (ii) the street address of such Facilities. Such leases constitute
all leases, subleases or other occupancy agreements pursuant to which the
Company or such Subsidiary occupies or uses the Facilities and as are necessary
for the conduct of the business of the Company and the Subsidiaries as presently
conducted. The Company or such Subsidiary has a good and valid leasehold title
to all leased property described in




--------------------------------------------------------------------------------




such leases, free and clear of any and all Encumbrances other than any Permitted
Encumbrances. With respect to each lease listed on Section 3.07(b) of the
Disclosure Schedule, there has been no material default under any such lease by
the Company or any of the Subsidiaries.
(c)    To the Knowledge of the Company, no Facility is subject to any
governmental decree or order to be sold or is being condemned, expropriated or
otherwise taken by any public authority with or without payment of compensation
therefor, which could materially adversely affect the use or operation of such
Facility.
SECTION 3.08    Personal Property.
(a)    The Company and the Subsidiaries own or lease all personal property
necessary for the conduct of their respective businesses as presently conducted.
The personal property of the Company and the Subsidiaries has been maintained in
all material respects in accordance with generally accepted industry practice.
Except as would not reasonably be expected to have a Material Adverse Effect,
all such personal property is in such operating condition and repair (subject to
normal wear and tear) as is necessary for the conduct of the business of the
Company and the Subsidiaries as presently conducted.
(b)    Except as set forth on Section 3.08(b) of the Disclosure Schedule, the
Company and the Subsidiaries have (i) good and marketable title to all such
personal property owned by them, free and clear of any and all Encumbrances,
other than Permitted Encumbrances and (ii) good and valid leasehold title to all
such personal property leased by them, free and clear of any and all
Encumbrances, other than Permitted Encumbrances.
SECTION 3.09    Contracts.
(a)    Disclosure. Except as set forth on Section 3.09(a) of the Disclosure
Schedule, neither the Company nor any Subsidiary is party to or otherwise
subject to any of the following:
(i)    any Contract providing for future expenditures or Liabilities in excess
of $100,000 in any one (1) year period after the date hereof or $300,000 in the
aggregate, other than any customer Contract, which would be required to be
disclosed pursuant to this subsection (i) solely due to fact that it includes
provisions that provide for uncapped indemnification Liabilities;
(ii)    any Contract (A) relating to the employment, compensation or termination
of services of any executive officers or directors of the Company or any of the
Subsidiaries, (B) that will result in the payment by, or the creation of any
Liability of the Company or any of the Subsidiaries or the Purchaser to pay any
severance, termination, "golden parachute," or other similar payments to any
Employee following termination of employment or engagement or otherwise as a
result of the consummation of the transactions contemplated by each of the
Transaction Documents (other than an obligation to pay severance to an Employee
pursuant to applicable Law), or (C) Contracts providing for the indemnification
of any executive officer or director of the Company or any of the Subsidiaries;
(iii)    any bonus, executive or deferred compensation, profit sharing, pension
or retirement, stock option or stock purchase, hospitalization, insurance,
medical reimbursement or other plan, agreement or arrangement or practice
providing employee or executive benefits to any officer or employee of the
Company and the Subsidiary;
(iv)    intentionally omitted;
(v)    any Contract containing covenants limiting the freedom of the Company or
any of the Subsidiaries to engage in any line of business anywhere in the world;
(vi)    any Contract with a Related Party;
(vii)    any Contract providing for the lease of real property by the Company or
a Subsidiary, whether the Company or such Subsidiary is the lessor, sublessor,
lessee or sublessee, or any options or rights of first refusal with respect to
the acquisition of real property by the Company or a Subsidiary;
(viii)    any partnership, joint venture, joint development, agency, dealer,
sales representative or other similar Contract;
(ix)    any license agreement granting to the Company or a Subsidiary the
exclusive right to use or practice any rights under any Intellectual Property;




--------------------------------------------------------------------------------




(x)    any agreement granting the Company or a Subsidiary any right under or
with respect to any Intellectual Property owned by a third party that is used in
connection with the business of the Company or such Subsidiary, other than COTS
Software used generally in the operations of the Company and the Subsidiaries,
which involve license fees (per agreement) of more than $50,000;
(xi)    any Contract that requires a consent to, or otherwise contains a
provision relating to, a "change of control" or that would prohibit or delay the
consummation of the transactions contemplated by any of the Transaction
Documents;
(xii)    any Contracts with a Governmental Entity;
(xiii)    any agreement the primary purpose of which is to require the Company
or a Subsidiary to indemnify any other party thereto; or
(xiv)    any other Contract in which the consequences of a default under or
termination of such Contract would result in a Material Adverse Effect.
(b)    Absence of Defaults. The Company has delivered or made available to the
Purchaser true and complete copies of each of the Contracts listed in
Schedule 3.09(a) of the Disclosure Schedule, as amended to the date hereof (each
such Contract and each Contract required to be set forth on Schedule 3.09(a), a
"Material Contract"). Each of the Material Contracts is valid and binding on the
Company or any Subsidiary that is a party thereto. Neither the Company nor any
of the Subsidiaries is, and to the Knowledge of the Company, no other parties to
any such Material Contract are, in material default under any such Material
Contract. Neither the Company nor any Subsidiary has received written notice of
cancellation or claim of default of any such Material Contract.
SECTION 3.10    No Conflict or Violation; Consents.
Except as otherwise set forth in Section 3.10 of the Disclosure Schedule, the
execution, delivery and performance of each of the Transaction Documents to
which it is a party by the Company and the consummation of the transactions
contemplated hereby and thereby do not and will not (a) result in any violation
of, or conflict with, any provision of the Articles of Association or similar
governing documents of the Company or any of the Subsidiaries, (b) subject to
obtaining the approvals or consents referred to in the following sentence,
conflict with, result in violation or a breach of, constitute a default under,
or give rise to any right of termination, cancellation or acceleration (whether
after the giving of notice or lapse of time or both) of, any Material Contract
or Permit, (c) subject to obtaining the approvals or consents referred to in the
following sentence, violate any Law or Governmental Order applicable to the
Company or any of the Subsidiaries, or (d) result in the creation or imposition
of any Encumbrance on any of the outstanding Shares. Except as otherwise set
forth in Section 3.10 of the Disclosure Schedule, no filing or registration
with, or approvals, authorizations or consents of, any Persons (including any
Governmental Entity) are necessary to be made or obtained in connection with the
execution, delivery or performance of any of the Transaction Documents to which
it is a party by the Company or any of the Subsidiaries or the consummation of
the transactions contemplated hereby or thereby, except for filings,
registrations, approvals or consents, the failure of which to obtain, would not
have a Material Adverse Effect.
SECTION 3.11    Financial Information.
(a)    Section 3.11(a) of the Disclosure Schedule contains true and complete
copies of the audited consolidated balance sheet of the Company and the
Subsidiaries as of January 31, 2012 and 2011, and the related audited
consolidated statements of operations and statements of cash flows of the
Company and the Subsidiaries for the fiscal years ended January 31, 2012, 2011
and 2010 (collectively referred to herein as the "Financial Statements").
(b)    The Financial Statements (i) were prepared from the books of account and
other financial records of the Company and the Subsidiaries, (ii) present
fairly, in all material respects, the consolidated financial condition, cash
flow and results of operations and the changes in shareholders' equity of the
Company and the Subsidiaries as of the respective dates thereof or for the
respective periods covered thereby, and (iii) have been prepared in accordance
with U.S. GAAP applied on a consistent basis during the periods involved (except
as disclosed therein). No financial statements of any Person other than the
Company and the Subsidiaries are required by U.S. GAAP to be included in the
consolidated financial statements of the Company.
(c)    The books of account and other financial records of the Company and the
Subsidiaries are in all material respects complete and correct, and do not
contain or reflect any material inaccuracies or discrepancies.




--------------------------------------------------------------------------------




SECTION 3.12    Absence of Certain Changes.
Except as set forth in Section 3.12 of the Disclosure Schedule, since January
31, 2012, the Company and the Subsidiaries have conducted their respective
businesses only in, and have not engaged in any material transaction or entered
into any Contract other than in accordance with, the ordinary course of such
businesses consistent with past practices and there has not been:
(a)    any Material Adverse Effect;
(b)    any damage, destruction or other casualty loss with respect to any
material asset or property owned, leased or otherwise used by the Company or any
of the Subsidiaries, whether or not covered by insurance, having a replacement
cost of $150,000 for any single loss or $300,000 for all such losses;
(c)    any declaration, setting aside or payment of any dividend or other
distribution (whether in cash, shares or property) with respect to any share
capital of the Company or any of the Subsidiaries (except for dividends or other
distributions by any Subsidiary to the Company), or any other payment to the
Company's shareholders in their capacity as such, or any repurchase, redemption
or other acquisition by the Company or any of the Subsidiaries of any
outstanding share or other securities of the Company or any of the Subsidiaries;
(d)    any split, combination or reclassification of any of its share capital or
any issuance or the authorization of any issuance of any other securities in
respect of, in lieu of or in substitution for shares of the Company's share
capital or the equity interests of any of the Subsidiaries;
(e)    any entry into, renewal, amendment or termination of any Contract with a
Related Party;
(f)    any material change in any method of accounting, accounting practice or
tax reporting by the Company or any of the Subsidiaries or made or rescinded any
election relating to Taxes;
(g)     any incurrence, guarantee of any Liability in excess of $100,000
individually or $250,000 in the aggregate, except in the ordinary course of
business;
(h)     (i) any material increase in the compensation payable or to become
payable to any executive officers of the Company or any of the Subsidiaries
(except for increases in the ordinary course of business and consistent with
past practice), (ii) any establishment, adoption, entry into or amendment of any
collective bargaining, bonus, profit sharing, compensation, severance or other
plan, Contract, trust, fund or policy for the benefit of any director or
executive officer of the Company or any of the Subsidiaries, except to the
extent required by applicable Laws, (iii) any award, payment or promise to pay
any bonuses in excess of $25,000 to any single employees of the Company or any
Subsidiary with respect to the fiscal year ended January 31, 2012, except to the
extent accrued on the Balance Sheet or (iv) any employment, deferred
compensation, severance, consulting, non-competition or similar agreement (or
amendment to any such agreement) entered into by the Company or any of the
Subsidiaries, which involves a director or officer of the Company or the
Subsidiaries in his or her capacity as a director or officer of the Company or
the Subsidiaries;
(i)    any adoption, amendment or termination of any employee benefit plan or
employee retirement plan by the Company or a Subsidiary;
(j)    any making of loans, guarantee, advances or capital contributions to, or
investments in, any Person in excess of $100,000;
(k)    the acquisition of any assets or sale, assignment, transfer, conveyance,
lease, mortgage, pledged or subjected to any Encumbrance or any other
disposition of any assets of the Company or a Subsidiary in excess of $150,000
individually or $350,000 in the aggregate, except for assets acquired or sold,
assigned, transferred, conveyed, leased or otherwise disposed of in the ordinary
course of business;
(l)    any material revaluing of any asset or investment on the books or records
of the Company or a Subsidiary, including the write-down of the value of any
such asset or investment, except for depreciation and amortization in the
ordinary course of business;
(m)    any commitment for any capital expenditure exceeding $100,000
individually or $250,000 in the aggregate;




--------------------------------------------------------------------------------




(n)    any institution or settlement of any legal proceeding;
(o)     any failure to promptly pay and discharge current Liabilities except
where disputed in good faith by appropriate proceedings;
(p)    any discharge or satisfaction of any Encumbrance, or payment of any
obligation or Liability (fixed or contingent), except in the ordinary course of
business or which, in the aggregate, would not be material to the Company and
its Subsidiaries taken as a whole;
(q)    any cancelation or compromise of any debt or claim or any amendment,
cancelation, termination, relinquishment, waiver or release of any Contract or
right except in the ordinary course of business and which, in the aggregate,
would not be material to the Company and its Subsidiaries taken as a whole;
(r)     any grant of any license or sublicense of any rights under or with
respect to any Intellectual Property, outside the ordinary course of business;
or
(s)    any agreement to do any of the foregoing.
SECTION 3.13    Litigation and Liabilities.
Except as set forth in Section 3.13 of the Disclosure Schedule, there are no
(i) civil, criminal or administrative actions, suits, claims, investigations or
other proceedings pending, or to the Company's knowledge, threatened, against
the Company or any of the Subsidiaries or (ii) Liabilities of the Company or any
of the Subsidiaries of a nature required to be recorded on a balance sheet or
disclosed in the notes thereto in accordance with U.S. GAAP, except for those
that (A) are reflected or reserved against in the balance sheet included in the
Financial Statements; (B) were incurred in the ordinary course of business since
January 31, 2012; or (C) that are not likely to have a Material Adverse Effect
or prevent or materially impair the consummation of the transactions
contemplated by this Agreement. Neither the Company nor any of the Subsidiaries
is a party to or subject to the provisions of any material judgment, order,
writ, injunction, decree or award of any Governmental Entity, which is likely to
materially impair the consummation of the transactions contemplated by this
Agreement.
SECTION 3.14    Compliance with Laws; Licenses.
Except as set forth in Section 3.14 of the Disclosure Schedule:
(a)    The Company and the Subsidiaries are in material compliance with all Laws
applicable to their respective businesses.
(b)    To the Knowledge of the Company, no investigation or review by any
Governmental Entity with respect to the Company or any of the Subsidiaries is
pending. No Governmental Entity has notified the Company or any of the
Subsidiaries in writing of its intention to conduct the same.
(c)    The Company has not received any written notice of deficiency or charges
of any noncompliance with any Laws applicable to the business of the Company
that has not been cured as of the date hereof, excluding those notices or
charges which would not reasonably be expected to give rise to a material
Liability.
(d)    Each of the Company and the Subsidiaries has obtained and is in
compliance with all permits, licenses, certifications, approvals, registrations,
consents, authorizations, franchises, variances, exemptions and orders issued or
granted by a Governmental Entity (collectively referred to herein as "Permits")
necessary to conduct its business as presently conducted, except those the
absence of which would not result in a Material Adverse Effect.
SECTION 3.15    Intellectual Property.
(a)    Generally. Section 3.15(a) of the Disclosure Schedule sets forth an
accurate and complete list of all issued Patents and Patent applications and
registered Trademarks and applications therefor (including countries where
registered as well as expiration and registration or renewal application dates)
owned or licensed by the Company or any of the Subsidiaries, in whole or in
part, including jointly with others (such schedule specifies if such
Intellectual Property is owned jointly). The Intellectual Property owned by, or
licensed under the Inbound License Agreements to, the Company and the
Subsidiaries constitute all the material Intellectual Property rights necessary
for the conduct of the business of the Company and the Subsidiaries as it is
currently conducted or as currently proposed to be conducted. The Intellectual
Property owned by the Company and the Subsidiaries is subsisting and valid and
enforceable, and, except as set forth in Section 3.15(a) of the




--------------------------------------------------------------------------------




Disclosure Schedule, neither the Company nor any of the Subsidiaries has
received since December 31, 2006 any written notice or claim challenging or
questioning the validity or enforceability or alleging the misuse of any of the
Intellectual Property owned or licensed by the Company or any of the
Subsidiaries.
(b)    The Company and the Subsidiaries have valid and enforceable licenses to
use the Intellectual Property used by the Company and the Subsidiaries that is
not owned by the Company and the Subsidiaries. Except as set forth in Section
3.15(b) of the Disclosure Schedule, there are no license fees, royalties or
similar fees payable for such licenses except for COTS Software. Except as set
forth in Section 3.15(b) of the Disclosure Schedule, none of the Intellectual
Property used by the Company and the Subsidiaries includes or incorporates any
open source software that is licensed under the General Public License, or that
would otherwise require the Company to release any portion of its source code,
or to permit free redistribution of any of the Company's software.
(c)    Trademarks. Except as described in Section 3.15(c) of the Disclosure
Schedule, to the Company's Knowledge, all registered Trademarks owned by the
Company or any of the Subsidiaries are currently in compliance with all
applicable Law other than any requirement that, if not satisfied, would not
result in a cancellation of any such registration or otherwise affect the
priority and enforceability of the Trademark in question.
(d)    Patents. Section 3.15(d) of the Disclosure Schedule sets forth an
accurate and complete list of all Patents in which the Company or any of the
Subsidiaries has an ownership interest or which have been exclusively licensed
to the Company or any of the Subsidiaries (collectively the "Company Patents"),
identifying for each of the Company Patents (i) the country and patent number
and issue date (if issued) or application number and filing date (if not
issued), (ii) its title, (iii) the named inventors and (iv) whether it is owned
by or exclusively licensed to the Company or one of the Subsidiaries.
(e)    Copyrights. Except as may be set forth in Section 3.15(e)(1) of the
Disclosure Schedule, the Company or one of the Subsidiaries is the owner of all
right, title and interest in and to each of the Copyrights used by the Company
and the Subsidiaries in the conduct of the Company's and the Subsidiaries'
business as it is currently conducted, other than those as to which the rights
being exercised by the Company and the Subsidiaries have been licensed from
another Person (such licenses are set forth in Section 3.15(e)(2) of the
Disclosure Schedule) (collectively, "Owned Copyrights"), free and clear of any
and all Encumbrances except for Permitted Encumbrances, and neither the Company
nor any of the Subsidiaries has received any written notice or claim challenging
their ownership of the Owned Copyrights or stating or suggesting that any other
Person has any claim of legal or beneficial ownership with respect thereto.
(f)    Trade Secrets. Except as set forth in Section 3.15(f) of the Disclosure
Schedule, each employee and each consultant and contractor that is involved in
the development of material Intellectual Property of the Company or the
Subsidiaries has executed proprietary information, confidentiality and
assignment agreements substantially in the form of the Company's standard forms
that assign to the Company or the Subsidiary all rights to any Intellectual
Property relating to the business of the Company and the Subsidiaries that are
developed by the employee, consultant or contractor, as applicable (including
the waiver of moral rights), and all such agreements are in full force and
effect and binding and enforceable upon the parties thereto. The Company and the
Subsidiaries have taken all commercially reasonable steps to maintain the
confidentiality of all information that constitutes, and during the time such
information constituted, a Trade Secret of the Company or any of the
Subsidiaries.
(g)    License Agreements. Section 3.15(g)(1) of the Disclosure Schedule sets
forth a complete and accurate list of all license agreements granting to the
Company or any of the Subsidiaries any right to use or practice any rights under
any Intellectual Property other than COTS Software (collectively, the "Inbound
License Agreements"), indicating for each the title and the parties thereto.
Section 3.15(g)(2) of the Disclosure Schedule sets forth a complete and accurate
list of all license agreements under which the Company or the Subsidiaries grant
licenses of Software or grant any rights under any Intellectual Property
(collectively, the "Outbound License Agreements"), indicating for each the title
and the parties thereto. There is no outstanding claim, dispute or disagreement
with respect to any Inbound License Agreement or any Outbound License Agreement.
Neither the Company nor the Subsidiaries is in default under any Intellectual
Property License, nor, to the knowledge of the Company or the Sellers, is any
other party to any Inbound License or Outbound License is in default thereunder
and no event has occurred that with the lapse of time or the giving of notice or
both would constitute a default thereunder, except in each case for such
defaults that would not have a Material Adverse Effect. Neither the Company nor
any Subsidiary has received written notice of termination of any Inbound License
currently in effect.
(h)    No Pending or Threatened Infringement Claims. Except as set forth in
Section 3.15(h) of the Disclosure Schedule, no litigation in which the Company
or a Subsidiary was named as party is pending, or to the Company's Knowledge,
threatened, and no notice or other claim in writing has been received by the
Company or any of the Subsidiaries within one year prior to the date of this
Agreement, (A) alleging that the Company or any of the Subsidiaries has engaged
in any activity or




--------------------------------------------------------------------------------




conduct that infringes upon, violates or constitutes the unauthorized use of the
Intellectual Property rights of any third party or (B) challenging the
ownership, use, validity or enforceability of any Intellectual Property owned or
licensed by or to the Company or any of the Subsidiaries. No Intellectual
Property that is owned or, to the actual Knowledge of the Company, licensed by
or to the Company or any of the Subsidiaries is subject to any outstanding
order, judgment, decree or stipulation restricting the use, sale or licensing
thereof by the Company or any of the Subsidiaries (other than, in the case of
licensed Intellectual Property, the license restrictions provided for in the
respective license agreements or with respect to COTS software).
(i)    No Infringement by Third Parties. To the Company's Knowledge, except as
set forth in Section 3.15(i) of the Disclosure Schedule, no third party is
misappropriating, infringing, diluting or violating any Intellectual Property
owned or licensed by the Company or any of the Subsidiaries. No such claims have
been brought against any third party by the Company or any of the Subsidiaries.
(j)    Software. Section 3.15(j) of the Disclosure Schedule sets forth a
complete and accurate list of (A) all the Software owned by the Company and the
Subsidiaries and (B) all the Software licensed to the Company and the
Subsidiaries (other than COTS Software), and identifies in the case of (B), the
owner of all such Software. The Software owned by the Company and the
Subsidiaries was either (i) developed by employees of the Company or the
Subsidiaries within the scope of their employment; (ii) developed by independent
contractors who have assigned their rights to the Company or a Subsidiary
pursuant to written agreements (and such agreements include the waiver of all
moral rights associated with the Software); or (iii) otherwise acquired by the
Company or the Subsidiaries from a third party.
SECTION 3.16    Labor and Employee Benefit Matters.
(a)    Section 3.16(a) of the Disclosure Schedule lists the name, title, place
of employment, date of hire, annual salary rate and annual bonus for each
Employee, as well as the notice period for termination included in such
Employee's employment agreement (if any). Except as described in Section 3.16(a)
of the Disclosure Schedule, each Employee (other than directors of the Company
or any Subsidiary) is terminable "at will" subject to applicable notice periods
as set forth by Law or in such Employee's employment agreement. Except as set
forth on Section 3.16(a) of the Disclosure Schedule, neither the Company nor any
of the Subsidiaries has agreed, and is not obligated, to increase the
compensation or pay any bonus or supplemental compensation, including, without
limitation, annual salary, bonus or benefits, of any Employee. No Employee has
informed the Company or such Subsidiary that he or she intends to resign or
retire as a result of the transactions contemplated by any of the Transaction
Documents.
(b)    No directors, officers or employees of the Company or any of the
Subsidiaries have asserted any claims against the Company or any of the
Subsidiaries for any non-statutory severance payments or similar termination
compensation, other than claims for unemployment benefits under applicable Laws.
(c)    There is no collective bargaining agreement presently in force with
respect to Employees, and neither the Company nor any of the Subsidiaries has
ever been or is currently a signatory to a collective bargaining agreement with
any trade union, labor organization or group. The Employees have not been, nor
are they currently, represented by a labor organization, group or association.
To the Company's Knowledge, no collective representation election petition or
application for certification of such representation has been filed by Employees
of the Company or any of the Subsidiaries or is pending with any entity and no
union organizing campaign or other attempt to organize or establish a labor
union, employee organization or labor organization or group involving Employees
of the Company or any of the Subsidiaries has occurred, is in progress or is
threatened. There is no unfair labor practice charge or complaint against the
Company or any Subsidiary pending before any Governmental Entity; there has been
no labor strike, slowdown, work stoppage, labor disturbance or other concerted
action involving the Employees. Israel Sub is not subject to, and, to the
Knowledge of the Company, no Employee of Israel Sub benefits from, any extension
order ("tzav harchava") other than those applicable generally in the industry in
which Israel Sub operates.
(d)    The Company and the Subsidiaries are in material compliance with all
applicable Laws respecting employment practices, terms and conditions of
employment, wages and hours, and equal employment opportunity. Neither the
Company nor any Subsidiary is liable for any material claims for past due wages
or any penalties for failure to comply with any of the foregoing.
(e)    Israel Sub is in material compliance with all applicable Laws respecting
employment, employment practices, terms and conditions of employment, employee
safety and wages and hours, including the Advance Notice for Dismissal and
Resignation Law, 5761‑2001, the Notification to an Employee (Terms of
Employment) Law, 5762‑2002, the Prevention of Sexual Harassment Law, 5758‑1998,
and the Hours of Work and Rest Law, 5711‑1951. Without limiting the foregoing




--------------------------------------------------------------------------------




subparagraphs of this Section 3.16:
(I)    Israel Sub's obligations to provide statutory severance pay to its
Employees pursuant to the Severance Pay Law, 5723‑1963 are fully insured
against, fully funded or fully reserved for in the Financial Statements and the
Current Balance Sheet (as of their date).
(II)    All amounts that Israel Sub is legally or contractually required either
(x) to deduct from its Employees' salaries or to transfer to such Employees'
pension or provident fund, disability insurance, continuing education fund or
other similar funds or (y) to withhold from its Employees' salaries and benefits
and to pay to any Governmental Entity as required by the Tax Ordinance and by
the National Insurance Law [Consolidated Version], 5755‑1995, the National
Health Insurance Law, 5754‑1994 or otherwise, have, in each case, been duly
deducted, transferred, withheld and paid in all material respects.
(III)    Israel Sub does not engage any Employee whose employment requires
special licenses or permits.
(f)    There are no pending, or to the Company's Knowledge, threatened, legal
claims or proceedings between the Company or any of the Subsidiaries and any
current or former employee, director, consultant, officer or trade union.
(g)    Except as set forth in Section 3.16(g) of the Disclosure Schedule, the
execution and delivery of the Transaction Documents, and the consummation of the
transactions contemplated hereby will not (i) entitle any employee of the
Company or any of the Subsidiaries to severance payment, employment compensation
or any other form of payment, other than the consideration payable to the
Sellers, in their capacity as such, as described in this Agreement or
(ii) accelerate the time of payment or vesting of, or increase the amount of,
any other compensation due to any employee of the Company or any of the
Subsidiaries.
(h)    Section 3.16(h) of the Disclosure Schedule lists all employee benefit
plans and all bonus, stock option, share purchase, restricted share, incentive,
deferred compensation, retiree medical or life insurance, supplemental
retirement, severance or other benefit plans, programs or arrangements (A) to
which the Company or any Subsidiary is a party, (B) with respect to which the
Company or any Subsidiary has any obligation (other than by Law) or (C) which
are maintained, contributed to or sponsored by the Company or any Subsidiary for
the benefit of any Employee (collectively, the "Company Employee Plans"). The
Company has furnished to the Purchaser a complete and accurate copy of each
Company Employee Plan.
(i)    Except as set forth in Section 3.16(i) of the Disclosure Schedule, no
Company Employee Plan or any agreement with any Employee provides
post-termination medical, health, disability, insurance or other benefits to any
Person for any reason, except for employee insurance plans and directors and
officers insurance and indemnification agreements.
(j)    None of the Company, either of the Subsidiaries or any Company Employee
Plans is subject to the U.S. Employee Retirement Income Security Act of 1974, as
amended.
SECTION 3.17    Transactions with Related Parties.
Except for employment Contracts and other arrangements disclosed in Section
3.17(a) of the Disclosure Schedule, no Related Party has, directly or
indirectly, (a) borrowed from or loaned money or other property to the Company
or any Subsidiary which has not been repaid or returned, other than advances to
Employees for customary expenses in the ordinary course of business, (b) any
Contracts with the Company or any Subsidiary that is in effect on the date
hereof or (c) any material interest in any property used by the Company or any
Subsidiary in the conduct of their respective businesses or (d) except as set
forth in Section 3.17(b) of the Disclosure Schedule, owns any direct or indirect
interest (other than a holdings of less than 2% of the issued and outstanding
share capital of a publicly traded company) of any kind in, or controls or is a
director, officer, employee or partner of, or consultant to, or lender to or
borrower from or has the right to participate in the profits of, any Person
which is (A) a competitor, supplier, customer, landlord, tenant, creditor or
debtor of the Company or the Subsidiaries, or (B) a participant in any
transaction to which the Company or the Subsidiaries is a party. Except as set
forth in Section 3.17(c) of the Disclosure Schedule, each Contract between the
Company or any Subsidiary, on the one hand, and any Related Party, on the other
hand, is on arms' length terms.
SECTION 3.18     Insurance.
The Company and its Subsidiaries have insurance policies in full force and
effect for such amounts as are sufficient for




--------------------------------------------------------------------------------




all requirements of Law and for the running and maintaining of their business.
Section 3.18 of the Disclosure Schedule contains a complete and accurate list of
all material policies or binders of insurance of which the Company or any
Subsidiary is the owner, insured or beneficiary. Neither the Company nor any
Subsidiary is in material default under any of such policies or binders. There
are no outstanding unpaid premiums under any such policies or binders which
could give rise to a cancellation of such policy or binder. Such policies and
binders are in full force and effect on the date hereof. Except as set forth on
Section 3.18 of the Disclosure Schedule, neither the Company nor any of its
Subsidiaries has received any written notice that any insurance company intends
to adjust its premiums retroactively or prospectively. Excluding insurance
policies that have expired and been replaced in the ordinary course of business,
no insurance policy has been cancelled within the last two (2) years. Except as
noted on Section 3.18 of the Disclosure Schedule, all such insurance will remain
in full force and effect immediately following the consummation of the
transactions contemplated hereby. To the Company's Knowledge, no event has
occurred, including, without limitation, the failure by the Company or the
Subsidiaries to give any notice or information which limits or impairs the
rights of Company or the Subsidiaries under any such insurance policies.
SECTION 3.19    Israeli Governmental Grants.
Schedule 3.19 of the Disclosure Schedule provides a complete list of all pending
and outstanding grants, incentives, qualifications and subsidies (collectively,
"Grants") from the Government of the State of Israel or any agency thereof
granted to the Company or the Subsidiaries, including (i) "Approved Enterprise"
status from the Israeli Investment Center in the Israeli Ministry of Industry,
Trade and Labor and (ii) Grants from the Office of the Chief Scientist in the
Israeli Ministry of Industry, Trade and Labor. The Company and the Subsidiaries
are in compliance in all material respects with all of the terms, conditions and
requirements of their respective Grants and have duly fulfilled all of the
undertakings relating thereto.
SECTION 3.20    Tax Matters.
(a)    Filing of Tax Returns. Except as set forth in Section 3.20(a) of the
Disclosure Schedule, the Company and the Subsidiaries have timely filed with the
appropriate taxing authorities all Tax Returns required to be filed under
applicable Laws, and all such Tax Returns are complete and accurate in all
material respects. Neither the Company nor any Subsidiary has received a claim
by a Governmental Entity in a jurisdiction where the Company or any Subsidiary
does not file Tax Returns that it is or may be subject to taxation by that
jurisdiction.
(b)    Payment of Taxes. The Company and the Subsidiaries have paid all Taxes
(including advances required by Law on Taxes) that were due prior to the date
hereof. As of the Closing, the Company and the Subsidiaries (i) will have paid
all Taxes that they are required to pay prior to the Closing (except to the
extent that the Liability for such Taxes is reflected on the Financial
Statements), and (ii) will have withheld all Taxes required to be withheld.
There are no liens for Taxes upon any property or assets of the Company or any
Subsidiary except for Permitted Encumbrances.
(c)    Audits, Investigations or Claims. No material unresolved deficiencies for
Taxes against the Company or any Subsidiary have been claimed, proposed or
assessed by any Governmental Entity. There are no pending, ongoing audits or
assessments relating to any Liability in respect of Taxes of the Company or any
Subsidiary. Neither the Company nor any Subsidiary has waived any statute of
limitations in respect of Taxes, agreed to any extension of time with respect to
a Tax assessment or deficiency, or made any request in writing for any such
extension or waiver. Except as set forth in Section 3.20(c) of the Disclosure
Schedule, no power of attorney with respect to any Taxes of the Company or any
Subsidiary has been executed or filed with any Governmental Entity. Neither the
Company nor any Subsidiary is a party to or bound by any closing agreement,
offer to compromise or any other agreement with respect to Taxes with any
Governmental Entity.
(d)    Liens. There are no Encumbrances for Taxes other than Permitted
Encumbrances.
(e)    Tax-Sharing Agreements and Pre-Filing Agreements. Except as set forth in
Section 3.20(e) of the Disclosure Schedule, there are no material Tax-sharing,
indemnity, allocation, pre-filing, advance pricing or similar Contracts or
arrangements in effect with respect to or involving the Company or any
Subsidiary.
(f)    Approved Enterprise Status. Neither the Company nor any of the
Subsidiaries has been notified in writing of any request for an audit or other
examination by the Israeli Tax authorities or the Israeli Investment Center in
the Israeli Ministry of Industry, Trade and Labor with respect to the Company's
status as an "Approved Enterprise" under the Israeli Law for the Encouragement
of Capital Investment, 5719-1959.
SECTION 3.21    Compliance With Environmental Laws.
(a)    The operations of the Company and each of its Subsidiaries are in
material compliance with all applicable




--------------------------------------------------------------------------------




Environmental Laws. No action or proceeding is pending or, to the Knowledge of
the Company, threatened to revoke, modify or terminate any Permit held by the
Company or any Subsidiary pursuant to any Environmental Law ("Environmental
Permits"). To the Knowledge of the Company, no facts, circumstances or
conditions currently exist that could adversely affect such continued material
compliance with Environmental Laws and Environmental Permits or require
currently unbudgeted capital expenditures in excess of $250,000 to achieve or
maintain such continued material compliance with Environmental Laws and
Environmental Permits.
(b)    Neither the Company nor any of the Subsidiaries has received any written
notice of, or entered into any order, settlement or decree relating to any
violation of or liability under any Environmental Laws or the institution or
pendency of any suit, action, claim, proceeding or investigation by any
Governmental Entity or any third party in connection with any alleged violation
of or Liability under Environmental Laws.
(c)    Neither the Company nor the Subsidiaries is the subject of any
outstanding written order or Contract with any governmental authority respecting
Environmental Laws, other than, in each case, orders and Contracts that apply
generally to an industry or that do not refer specifically to the Company or a
Subsidiary.
SECTION 3.22    Bank Accounts.
Section 3.22 of the Disclosure Schedule sets forth (a) a true and complete list
of the names and locations of all banks, trust companies, securities brokers and
other financial institutions at which the Company or any of the Subsidiaries has
an account or safe deposit box or maintains a banking, custodial, trading or
other similar relationship and (b) a true and complete list and description of
each such account, safe deposit box and relationship, including in each case the
account number and the names of the respective officers, employees, agents or
other similar representatives of the Company and each of the Subsidiaries having
signatory power with respect thereto.
SECTION 3.23.    Customers and Suppliers.
Section 3.23 of the Disclosure Schedule sets forth the top 25 customers of the
Company and the Subsidiaries (in terms of revenues) and the top 25 suppliers of
the Company and its Subsidiaries (as measured by the dollar amount of purchases
therefrom or thereby) during each of the fiscal years ended January 31, 2012 and
2011, including: (a) a breakdown of the revenue from each customer by product or
service; (b) the applicable currency in each agreement with such customer; and
(c) the jurisdiction in which such products and services are delivered to such
customer and the approximate total purchases by the Company and its Subsidiaries
from each such supplier, during such period. Except as set forth in Section 3.23
of the Disclosure Schedule, since February 1, 2011, no such customer or supplier
listed in Section 3.23 of the Disclosure Schedule has canceled or otherwise
terminated its relationship with the Company or any of the Subsidiaries or
materially reduced or changed the pricing or other terms of its business with
the Company or any of the Subsidiaries and, to the Company's Knowledge, no
customer or supplier listed on Section 3.23 of the Disclosure Schedule, notified
the Company or any of its Subsidiaries, since February 1, 2011, of its intent to
cancel or otherwise terminate its relationship with the Company or any of the
Subsidiaries or materially reduce or change the pricing or other terms of its
business with the Company or any of the Subsidiaries.
SECTION 3.24.    Accounts Receivable and Payable.
(a)    All of the accounts and notes receivable of the Company and the
Subsidiaries set forth on their books and records (net of the applicable
reserves reflected on their books and records and in the Financial Statements)
(i) represent sales actually made or transactions actually effected in the
ordinary course of business for goods or services delivered or rendered,
(ii) constitute valid claims and (iii) to the Company's Knowledge, there is no
reason to believe that such accounts and notes receivable would not be
collectible at the aggregate recorded amounts thereof (net of such reserves)
without right of recourse, defense, deduction, return of goods, counterclaim or
offset. Section 3.24(a) of the Disclosure Schedule contains a true, correct and
complete list of the outstanding accounts and notes receivable of the Company
and the Subsidiaries in excess of $150,000 as of the date hereof, identifying
the currency in which such accounts and notes receivable are payable, and broken
out with respect to the aging of such accounts and notes receivable in terms of
(i) less than 90 days past due and (ii) over 90 days past due.
(b)    The accounts payable of the Company and the Subsidiaries are reflected on
the Current Balance Sheet. Section 3.24(b) of the Disclosure Schedule contains a
true, correct and complete list of the outstanding accounts payable of the
Company and the Subsidiaries as of April 30, 2012 in excess of $150,000,
identifying the currency in which such accounts and notes receivable are
payable, and broken out with respect to the aging of such accounts payable in
terms of (i) less than 90 days past due and (ii) over 90 days past due.




--------------------------------------------------------------------------------




SECTION 3.25     Brokers.
Except as set forth in Section 3.25 of the Disclosure Schedule, no broker,
finder or investment banker is entitled to any brokerage, finder's or other fee
or commission in connection with the transactions contemplated by any of the
Transaction Documents based upon arrangements made by or on behalf of the
Company.
SECTION 3.26    Product Warranty; Product Liability.
Except as set forth in Section 3.26 of the Disclosure Schedule: neither the
Company nor the Subsidiaries has any outstanding Liability for replacement or
repair of any product licensed, sold or delivered by the Company or the
Subsidiaries in conducting its business, other than Liabilities reserved against
on the Financial Statements or which arose after the date of the Financial
Statements and would be required to be reserved for in the Financial Statements
pursuant to U.S. GAAP.
(a)Except as set forth in Section 3.26 of the Disclosure Schedule, each product
manufactured, sold, licensed, leased or delivered by each of the Company and the
Subsidiaries is and has been since February 1, 2009, in conformity in all
material respects with all applicable commitments.
SECTION 3.27    Inventory.
The Company and the Subsidiaries' inventory, including packaging materials, is
of good and merchantable quality, and is sufficient in order to meet the current
requirements of the ordinary course of business.
SECTION 3.28    Data Protection.
The Company and the Subsidiaries have not received, since February 1, 2009, any
written notice from any Governmental Entity or any other Person regarding any
material violation of, or failure to comply with, any Law relating to the
protection of personal data.
SECTION 3.29    Full Disclosure.
No representation or warranty of the Sellers contained in this Agreement and no
written statement made by or on behalf of the Sellers to Purchaser pursuant to
this Agreement contains an untrue statement of a material fact or omits to state
a material fact necessary to make the statements contained herein or therein not
misleading.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLERS


Each Seller hereby, severally and not jointly, represents and warrants to the
Purchaser, on behalf of itself, as of the date hereof and as of the Closing Date
as follows:
SECTION 4.01    Organization of Seller.
To the extent a Seller is not a natural person, such Seller has been duly
organized, and is validly existing and in good standing, under the laws of the
jurisdiction of its formation, with all requisite power and authority to own its
Shares.
SECTION 4.02    Authority of Such Seller.
Such Seller has the requisite right, power and authority to execute and deliver
each of the Transaction Documents to which it is a party, to sell, assign and
transfer the Shares to the Purchaser, and to otherwise consummate the
transactions contemplated hereby and thereby. To the extent required, the
execution and delivery of each of the Transaction Documents by such Seller, the
performance by such Seller of its obligations hereunder and thereunder and the
consummation by such Seller of the transactions contemplated by the Transaction
Documents to which it is a party have been duly authorized by all requisite
action on the part of such Seller. This Agreement has been duly executed and
delivered by such Seller and constitutes, and the other Transaction Documents to
which such Seller is a party, when executed and delivered will constitute,
assuming due authorization, execution and delivery by the other parties to such
Transaction Documents, a legal, valid and binding obligation of such Seller,
enforceable against such Seller in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors' rights generally, or by
principles governing the availability of equitable remedies.




--------------------------------------------------------------------------------




SECTION 4.03     No Conflict.
Assuming that all consents, approvals, authorizations and other actions
described in Section 3.10 of the Disclosure Schedule have been obtained, the
execution, delivery and performance of the Transaction Documents to which it is
a party by such Seller and the consummation of the transactions contemplated
hereby and thereby do not (a) result in any violation of, or conflict with, any
provision of the certificate of incorporation or bylaws (or similar
organizational documents) of such Seller, (b) violate any Law or Governmental
Order applicable to such Seller or (c) violate, result in a breach of, or
constitute a default under, any Contract or Permit to which such Seller is a
party or by which any of the properties of such Seller are bound, or (d) result
in the creation or imposition of any Encumbrance upon the Shares, except for
violations, breaches or defaults which do not result in the creation of any
Encumbrance on any of the outstanding Shares owned by such Seller (other than
Encumbrances that will be discharged and released at or prior to the Closing).
SECTION 4.04    Consents and Approvals.
The execution, delivery and performance of the Transaction Documents to which it
is a party by such Seller and the consummation of the transactions contemplated
hereby and thereby require no consent, approval, authorization or other order
of, action by, filing, declaration or registration with, or notification to, any
Person (including any Governmental Entity), except as set forth in Section 3.10
of the Disclosure Schedule.
SECTION 4.05    Ownership of Shares.
Such Seller owns of record and beneficially, free and clear of all Encumbrances
(other than Encumbrances that will be discharged and released at or prior to the
Closing) the number of Shares set forth opposite the name of such Seller on
Exhibit A attached hereto, and does not own, beneficially or otherwise, any
other securities of the Company or any of the Subsidiaries. Upon the delivery of
such Seller's Shares to the Purchaser at the Closing, in accordance with the
terms herein, the Purchaser will acquire good, valid and marketable title, as
applicable under the laws of the Netherlands, to all such Seller's Shares free
and clear of all Encumbrances other than Encumbrances created by or on account
of the Purchaser.
SECTION 4.06    Brokers.
Except as set forth in Section 3.21 of the Disclosure Schedule, no broker,
finder or investment banker is entitled to any brokerage, finder's or other fee
or commission in connection with the transactions contemplated by the
Transaction Documents based upon arrangements made by or on behalf of such
Seller.
SECTION 4.07    Shareholders Agreement.
Except as set forth in Section 3.04 of the Disclosure Schedule, there are no
shareholder agreements, voting trusts, proxies or other arrangements, agreements
or understandings which affect, require, restrict or relate to voting, giving of
written consents, dividend rights, transferability of shares or registration
rights with respect to such Seller's Shares or any other equity or debt
instrument of the Company or a Subsidiary.
SECTION 4.08    Liquidation Preferences.
Other than each Seller's Closing Payment, no Person has any right to any
consideration or payment in respect of any share capital of the Company or any
security or right convertible into, or exercisable for any share capital of the
Company.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


The Purchaser hereby represents and warrants to the Sellers as of the date
hereof and as of the Closing Date as follows:
SECTION 5.01    Organization and Authority of the Purchaser.
The Purchaser is an entity duly organized, validly existing and in good standing
under the laws of its jurisdiction of formation, with all requisite power and
authority to enter into the Transaction Documents, to carry out its obligations
hereunder and thereunder, and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by the Purchaser of the Transaction
Documents, the performance by the Purchaser of its obligations hereunder and
thereunder, and the consummation by the Purchaser of the transactions
contemplated hereby and thereby have been duly authorized by all requisite




--------------------------------------------------------------------------------




corporate action on the part of the Purchaser. Each of the Transaction Documents
has been duly executed and delivered by the Purchaser, and (assuming due
authorization, execution and delivery by the other parties thereto) each of the
Transaction Documents constitutes a legal, valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors' rights
generally, or by principles governing the availability of equitable remedies.
SECTION 5.02    No Conflict.
The execution, delivery and performance by the Purchaser of the Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby do not and will not (a) violate or conflict with any provision of the
Certificate of Incorporation or Bylaws of the Purchaser, (b) violate any Law or
Governmental Order applicable to the Purchaser or (c) violate, conflict with,
result in any breach of, constitute a default under, or give rise to any right
of termination, cancellation or acceleration (whether after the giving of notice
or lapse of time or both) of any Contract or arrangement to which the Purchaser
is a party or by which it is bound.
SECTION 5.03    Governmental Consents and Approvals.
The execution, delivery and performance by the Purchaser of each of the
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby require no consent, approval, authorization or other order
of, action by, filing, declaration or registration with, or notification to any
Person (including any Governmental Entity), except those that have already been
obtained or as set forth in Section 3.10 or Section 5.03 of the Disclosure
Schedule.
SECTION 5.04    Financial Capability.
The Purchaser has, and as of the Closing will have, sufficient funds to fulfill
its obligations pursuant to this Agreement.
SECTION 5.05    Investment Purpose.
The Purchaser is acquiring the Shares solely for the purpose of investment and
not with a view to, or for offer or sale in connection with, any distribution
thereof.
SECTION 5.06    Litigation.
There is no action, suit, investigation or proceeding pending against or, to the
Purchaser's knowledge, threatened against or affecting, the Purchaser before any
Governmental Entity which in any manner challenges or seeks to prevent, enjoin,
alter or materially delay the transactions contemplated by the Transaction
Documents or otherwise relate to the Transaction Documents.
SECTION 5.07    Accredited Investor or Non "U.S. Person".
The Purchaser is either (i) an "accredited investor" (as defined in Rule 501 of
Regulation D), and Purchaser has such experience in business and financial
matters that it is capable of evaluating the merits and risks of an investment
in the Shares or (ii) not a U.S. Person as defined under Rule 902 of
Regulation S promulgated under the U.S. Securities Act of 1933, as amended, and
is not acquiring the Securities for the account or benefit of any U.S. Person.
The Purchaser acknowledges that an investment in the Shares is speculative and
involves a high degree of risk.
SECTION 5.08    Brokers.
No broker, finder or investment banker is entitled to any brokerage, finder's or
other fee or commission in connection with the transactions contemplated by the
Transaction Documents based upon arrangements made by or on behalf of the
Purchaser.
SECTION 5.09    Purchaser Knowledge.
Purchaser does not have actual knowledge of any event, fact or circumstance that
to its actual knowledge would constitute a breach or noncompliance with any
representation, warranty, covenant or agreement of the Company or the Sellers
contained in this Agreement.




--------------------------------------------------------------------------------




ARTICLE VI
ADDITIONAL AGREEMENTS
SECTION 6.01     Conduct of Business Prior to the Closing.
The Company covenants and agrees that between the date hereof and the time of
the Closing, neither the Company nor any Subsidiary shall conduct its business
other than in the ordinary course and consistent with the Company's and such
Subsidiary's prior practice. Without limiting the generality of the foregoing,
the Company shall, and shall cause each Subsidiary to use its reasonable best
efforts to (A) preserve intact their business organizations, (B) keep available
the services of the Employees, (C) preserve their current relationships with
their customers, suppliers and other Persons with which they have had
significant business relationships, (D) maintain (i) all of the material assets
and properties of the Company and the Subsidiaries in their current condition,
ordinary wear and tear excepted and (ii) insurance upon all of the properties
and assets of the Company and the Subsidiaries in such amounts and of such kinds
comparable to that in effect on the date of this Agreement other than changes in
the ordinary course and consistent with the Company's and such Subsidiary's
prior practice, (E) maintain the books, accounts and records of the Company and
the Subsidiaries in the ordinary course of business according to past practice,
(F) comply in all material respects with all contractual and other obligations
applicable to the operation of the Company and the Subsidiaries; (G) continue to
collect accounts receivable and pay accounts payable utilizing normal
procedures, and (H) comply in all material respects with all applicable Laws
consistent with past practice. Except as expressly permitted by this Agreement,
as required by applicable Law or as consented to in writing by Purchaser,
between the date hereof and the time of the Closing, the Company shall not, and
shall cause each Subsidiary not to:
(i)    create or form any subsidiary;
(ii)    amend its certificate of incorporation, bylaws or other governing
documents, or alter through merger, liquidation, reorganization, restructuring
or any other fashion, its corporate structure;
(iii)    acquire or agree to acquire by merging or consolidating with, or by
purchasing a substantial portion of the assets of or equity in, or by any other
manner, any business or any corporation, limited liability company, partnership,
association or other business organization or division thereof or otherwise
acquire or agree to acquire any assets, in each case, other than in the ordinary
course of business;
(iv)    adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization or
otherwise permit its corporate existence, or any of the rights or franchises or
any material license, permit or authorization under which the business operates
to be suspended, lapsed or revoked;
(v)    issue, deliver, sell, pledge, dispose of or otherwise encumber any of its
share capital, any other voting securities or equity equivalent or any
securities convertible into, or any rights, warrants or options to acquire any
such shares, voting securities, equity equivalent or convertible securities,
other than the issuance of Common Shares upon the exercise of options or
warrants outstanding on the date of this Agreement in accordance with their
current terms, or upon the conversion of any Class A Shares or Class B Shares
outstanding on the date of this Agreement in accordance with their current
terms;
(vi)    purchase or lease any real property (excluding the renewal of any
existing lease);
(vii)    authorize or announce an intention to do any of the foregoing, or enter
into any contract, agreement, commitment or arrangement to do any of the
foregoing;
(viii)    except as set forth in Section 6.01(viii) of the Disclosure Schedule,
declare, set aside, make or pay any dividend or other distribution in respect of
the share capital of the Company or repurchase, redeem or otherwise acquire any
outstanding share capital or other securities of, or other ownership interests
in, the Company or the Subsidiaries;
(ix)     except as set forth in Section 6.01(ix) of the Disclosure Schedule, (A)
materially increase the annual level of compensation of any employee of the
Company or the Subsidiaries, (B) increase the annual level of compensation
payable or to become payable by the Company or the Subsidiaries to any of their
respective executive officers, (C) grant any unusual or extraordinary bonus,
benefit or other direct or indirect compensation to any employee, director or
consultant, (D) other than in the ordinary course of business, consistent with
past practice, increase the coverage or benefits available under any (or create
any new) severance pay, termination pay, vacation pay, company awards, salary
continuation for disability, sick leave, deferred compensation, bonus or other
incentive compensation, insurance, pension or other employee benefit plan or
arrangement made to, for, or with any of the employees, agents or
representatives of the Company or the Subsidiaries or otherwise modify or amend
or terminate any such plan or arrangement or (E) enter into any employment,
deferred compensation, severance,




--------------------------------------------------------------------------------




consulting, non-competition or similar agreement (or amend any such agreement)
to which the Company or the Subsidiaries is a party, which involves a director
or officer of the Company or the Subsidiaries in his or her capacity as a
director or officer of the Company or the Subsidiaries;
(x)     incur or assume any Debt or subject to any Encumbrance or otherwise
encumber or permit, allow or suffer to be encumber, any of the properties or
assets (whether tangible or intangible) of the Company or the Subsidiaries,
other than in the ordinary course of business or consistent with past practices;
(xi)    cancel or compromise any Debt owing to it or claim or waive or release
any material right of the Company or the Subsidiaries except in the ordinary
course of business, consistent with past practices, or settle any material
litigation;
(xii)     enter into any commitment for capital expenditures of the Company and
its Subsidiaries in excess of $100,000 for any individual commitment and
$250,000 for all commitments in the aggregate;
(xiii)     enter into, modify or terminate any labor or collective bargaining
agreement of the Company or the Subsidiaries or, through negotiation or
otherwise, make any commitment or incur any liability to any labor organization
with respect to the Company or the Subsidiaries;
(xiv)     introduce any material change with respect to the operation of the
Company or the Subsidiaries, including any material change in the types, nature,
composition or quality of its products or services, or, other than in the
ordinary course of business, make any change in product specifications or prices
or terms of distributions of such products;
(xv)    permit the Company or the Subsidiaries to enter into any transaction or
to enter into, modify or renew any Contract which by reason of its size, nature
or otherwise is not in the ordinary course of business;
(xvi)    permit the Company or the Subsidiaries to make any investments in or
loans to, or pay any fees or expenses to, or enter into or modify any Contract
with any Related Party other than pursuant to any Contract or arrangement set
forth in Section 3.17 of the Disclosure Schedule;
(xvii)     make or rescind any election relating to Taxes, settle or compromise
any claim, action, suit, litigation, proceeding, arbitration, investigation,
audit controversy relating to Taxes, or except as required by applicable law or
GAAP, make any material change to the methods of accounting or methods of
reporting income or deductions for Tax or accounting practice or policy from
those employed in the preparation of its most recent Tax Return; or
(xviii)    enter into any new Contract which restrains, restricts or limits the
ability of the Company or any Subsidiary to compete with or conduct any business
or line of business in any geographic area.
SECTION 6.02    Access to Information.
From the date hereof until the Closing, the Company shall, and shall cause each
of the Subsidiaries to, afford to the Purchaser and its Advisors reasonable
access to the offices, properties, books and records and Employees of the
Company and each Subsidiary during normal business hours, as the Purchaser may
reasonably request (subject to any limitations that are reasonably required to
preserve any applicable attorney-client privilege or third-party confidentiality
obligation); provided, however, that such access shall be upon reasonable
notice, shall not unreasonably disrupt the Employees and operations of the
Company or the Subsidiaries and shall be subject to applicable Law, provided
that the Purchaser shall be permitted to conduct weekly update meetings with the
senior management of the Company. All requests for access to the offices,
properties, books, and records and Employees of the Company and each of the
Subsidiaries relating to the Company and such Subsidiary shall be made to
Sellers Representatives, who shall be solely responsible for coordinating all
such requests and all access permitted hereunder. Neither the Purchaser nor any
of its Advisors shall contact any partner, lender, lessor, vendor, consultant,
employee, client, customer or supplier of the Company or any Subsidiary or their
respective affiliates in connection with the transactions contemplated hereby,
whether in person or by telephone, mail or other means of communication, without
the specific prior authorization of such Sellers Representatives, which
authorization shall not be unreasonably withheld. No investigation by Purchaser
prior to or after the date of this Agreement shall diminish or obviate any of
the representations, warranties, covenants or agreements of the Company or the
Sellers contained in this Agreement. In order that Purchaser may have full
opportunity to make such physical, business, accounting and legal review,
examination or investigation as it may reasonably request of the affairs of the
Company and its Subsidiaries, the Company and the Sellers shall cause the
officers, employees, consultants, agents, accountants, attorneys and other
representatives of the Company and its Subsidiaries to cooperate fully with such
representatives in connection with such review and examination.




--------------------------------------------------------------------------------




SECTION 6.03     Confidentiality.
Subject to the provisions of Section 6.04, the parties acknowledge and agree
that the existence of this Agreement and the documents, instruments and
transactions contemplated hereby, shall be deemed "Confidential Information"
under the Confidentiality and Non-Disclosure Agreement, dated as of April 1,
2012, by and between the Purchaser and the Company (the "Confidentiality
Agreement"). Any information obtained from the Company or any Subsidiary
pursuant to the access contemplated by Section 6.02 shall be subject to the
Confidentiality Agreement. Notwithstanding the foregoing, (i) the Purchaser and
the Sellers may disclose to its direct and indirect beneficial owners, including
limited partners thereof, including the terms of Transaction Documents and other
information about the transaction contemplated herein that are required or
customary to be provided to such beneficial owners, provided that each of such
beneficial owners have agreed in writing to keep such information confidential
and (ii) the Sellers and the Company may disclose the terms of the Transaction
Documents to prospective insurers.
SECTION 6.04    Press Releases.
Except as otherwise required by applicable Law (including obligations pursuant
to any listing agreement with or rules of any national securities exchange
and/or securities laws to publicly announce the entering into this Agreement
and/or the consummation of the transactions contemplated hereby and/or to
publicly file a copy of this Agreement), no party to this Agreement shall make,
or cause to be made, any press release or public announcement in respect of this
Agreement or the transactions contemplated by this Agreement or otherwise
communicate with any news media without the prior written consent of the other
party, and the parties shall cooperate as to the timing and contents of any such
press release or public announcement. Notwithstanding the above, in the event
that any party hereto (the Purchaser on the one hand, and the Company and any
Seller, on the other hand) is obligated under applicable Law to issue a
statement regarding this transaction, then, subject to applicable Law, prior to
issuing such a statement, it will provide advance written notice to the other
party hereto regarding its impending obligation, and, to the extent practicable
under the circumstances and permitted under applicable Law, cooperate in
drafting the wording of the statement and consider and take into account the
other party's position regarding the issuance of the statement.
SECTION 6.05    Non-Solicitation of Employees.
Until the earlier of (i) the Closing and (ii) two years from the date hereof,
the Purchaser covenants and agrees that neither it nor any of its affiliates
shall, without the prior written consent of the Company, solicit (other than
through general searches by use of advertisements or the media which are not
directly targeted at the Employees) the services of any Employee; provided,
however, this Section 6.05 shall not prohibit the Purchaser from engaging in
discussions, employing or otherwise engaging any Person who contacts it solely
on his or her own initiative without any prior solicitation by the Purchaser or
any of its affiliates.
SECTION 6.06     Required Consents.
(a)    Subject to the terms and conditions herein provided, each party shall
cooperate and use its respective reasonable best efforts to take or cause to be
taken all actions, to prepare all documentation, to effect all filings and to
obtain all material permits, consents, approvals and authorizations of all third
parties and Governmental Entities that are reasonably necessary, proper or
advisable under applicable Law to consummate and make effective the transactions
contemplated by this Agreement. Each party shall have the right to review in
advance, and to the extent practicable each will consult with the other, in each
case subject to applicable Laws relating to the exchange of information, with
respect to, all material written information submitted to any third party or any
Governmental Entity in connection with the transactions contemplated by this
Agreement. In exercising the foregoing right, each of the parties hereto agrees
to act reasonably and as promptly as practicable. Each party hereto agrees that
it will consult and cooperate with the other party hereto, and consider in good
faith the views of one another, with respect to the obtaining of all material
permits, consents, approvals and authorizations of all third parties and
Governmental Entities necessary or advisable to consummate the transactions
contemplated by this Agreement, including in connection with proceedings under
or relating to any antitrust, competition, or fair trade law. Each party will
keep the other party apprised of the status of material matters relating to
completion of the transactions contemplated hereby.
(b)    Subject to appropriate confidentiality protections, each party agrees,
upon request, to furnish the other party with all information concerning itself,
its subsidiaries, directors, officers and stockholders and such other matters as
may be reasonably necessary or advisable in connection with any filing, notice
or application made by or on behalf of such other party or any of its
subsidiaries to any third party or Governmental Entity in connection with this
Agreement and the transactions contemplated hereby.




--------------------------------------------------------------------------------




SECTION 6.07     Employees.
Purchaser does not currently have any intention of making any material change or
revision to the health and welfare benefits afforded to the Employees of the
Company as of the date hereof, such that these benefits should continue in scope
substantially similar in the aggregate to the benefits provided to similarly
situated employees of Purchaser, including with respect to benefits provided,
employer contributions and cost-sharing. To the extent that Employees, and their
eligible dependents where applicable, participate in Purchaser's employee
benefit plans, programs or policies following the Closing Date, (i) Purchaser
will allow such Employees, and their eligible dependents where applicable, to
participate in such plans, programs and policies on terms substantially similar
to those provided to similarly situated employees of Purchaser, (ii) each such
Employee will receive credit for purposes of eligibility to participate and
vesting under such plans, programs and policies for years of service with the
Company (or any of the Subsidiaries) prior to the Closing Date and (iii)
Purchaser will give credit for any co-payments or deductibles paid during the
year in which the Closing Date occurs and will cause any and all pre-existing
condition limitations, eligibility waiting periods and evidence of insurability
requirements under any plan of Purchaser in which such Employees and their
eligible dependents will participate to be waived.
SECTION 6.08     Notice of Developments.
Prior to the Closing, the Company shall promptly notify the Purchaser in writing
of (a) the existence, occurrence or non-occurrence of any event, circumstance,
or fact which would reasonably be expected to cause: (i) any representation or
warranty of the Company or the Sellers in this Agreement to be untrue or
incorrect in any material respect; or (ii) any covenant, condition or agreement
contained in this Agreement and made by it or a Seller not to be complied with
or satisfied in any material respect, and (b) all other material developments
affecting the business, financial condition, results of operations, customer or
supplier relations and employee relations of the Company or any Subsidiary.
SECTION 6.09    Further Action.
Each of the parties hereto shall use all reasonable efforts to take, or cause to
be taken, all appropriate action, do or cause to be done all things necessary or
advisable under applicable Law, and to execute and deliver such documents and
other papers, as may be required to carry out the provisions of this Agreement
and consummate the transactions contemplated by this Agreement.
SECTION 6.10    Indemnification; D&O Insurance.
Pursuant to the provisions of its Articles of Association and the D&O
indemnification agreements in effect as of the date of the Closing, the Company
will, and Purchaser shall cause the Company to, indemnify and hold harmless the
present and former officers and directors of the Company and each of the
Subsidiaries in respect of acts or omissions occurring while such persons are
officers and directors to the same or greater extent as is provided (i) under
the Company's or the Subsidiary's Articles of Association or other governing
documents as of the date hereof and (ii) under the D&O indemnification
agreements in effect as of the date hereof. Purchaser will not amend, repeal or
modify (and will procure that no successor of Purchaser will amend repeal or
modify) such provisions in any manner that would adversely affect the rights
thereunder of such persons. In addition, as of the Closing, the Company shall
have taken (and Purchaser will cause Company to take) such action necessary to
provide directors' and officers' liability insurance coverage on terms and
amounts no less favorable than those of such policy in effect on the date of
this Agreement for any current or former officers and directors of the Company
and each Subsidiary under the Company's or Purchaser's directors' and officers'
liability insurance policies with respect to any actions or omissions by such
directors or officers occurring prior to the Closing, and shall maintain such
coverage for a period of six (6) years from the Closing Date. The provisions of
this Section 6.10 shall survive the Closing and are (a) expressly intended to
benefit each of the present and former officers and directors of the Company and
each Subsidiary (or his or her heirs or representatives) who are entitled to
indemnification by the Company or such Subsidiary as of the date of this
Agreement and (b) in addition to, and not in substitution for, any other rights
to indemnification or contribution that any such Person may have by contract or
otherwise.
SECTION 6.11    Right of First Refusal.
Each Seller hereby irrevocably waives, effective as of the Closing, its right of
first refusal and any other right it may have to limit the sale of Shares by
other Sellers pursuant to this Agreement. Upon the payment on the Closing Date
of the portion of the Aggregate Purchase Price applicable to each Seller as set
forth on Section 2.07 of the Disclosure Schedule (and the payment by Purchaser
to the Indemnity Escrow Agent of its portion of the Indemnity Escrow Amount, as
applicable), such Seller waives any and all claims against the Purchaser in
connection with the consideration paid to it in respect of its Shares, including
relating to the distribution of the Aggregate Purchase Price among the various
Sellers.




--------------------------------------------------------------------------------




SECTION 6.12    No Shop.
(a)     Until the earlier of the Closing Date and the termination of this
Agreement pursuant to Article X, the Sellers will not, and will not permit the
Company or the Subsidiaries or any of the directors, officers, employees,
representatives or agents of the Company or the Subsidiaries (collectively, the
"Representatives") to, directly or indirectly, (i) discuss, negotiate,
undertake, authorize, recommend, propose or enter into, either as the proposed
surviving, merged, acquiring or acquired corporation, any transaction involving
a merger, consolidation, business combination, purchase or disposition of any
amount of the assets of the Company or any of its Subsidiaries or any share
capital of the Company or the Subsidiaries other than the transactions
contemplated by this Agreement (an "Acquisition Transaction"), (ii) facilitate,
encourage, solicit or initiate discussions, negotiations or submissions of
proposals or offers in respect of an Acquisition Transaction, (iii) furnish or
cause to be furnished, to any Person, any information concerning the business,
operations, properties or assets of the Company or its Subsidiaries in
connection with an Acquisition Transaction, or (iv) otherwise cooperate in any
way with, or assist or participate in, facilitate or encourage, any effort or
attempt by any other Person to do or seek any of the foregoing.
(b)    The Sellers shall notify Purchaser orally and in writing promptly (but in
no event later than 48 hours) after receipt of any proposal or offer from any
Person other than Purchaser to effect an Acquisition Transaction or any request
for non-public information relating to the Company or the Subsidiaries or for
access to the properties, books or records of the Company or any Subsidiary by
any Person other than Purchaser. Such notice shall not be required to indicate
the identity of the Person making the proposal or offer, or intending to make a
proposal or offer or requesting non-public information or access to the books
and records of the Company, the material terms of any such proposal or offer, or
modification or amendment to such proposal or offer and copies of any written
proposals or offers or amendments or supplements thereto. The Sellers shall keep
Purchaser informed, on a current basis, of any material changes in the status
and any material changes or modifications in the material terms of any such
proposal, offer, indication or request.
(c)     The Sellers shall (and shall cause the Company and the Subsidiaries and
their Representatives to) immediately cease and cause to be terminated any
discussions or negotiations with any Persons (other than Purchaser) existing on
the date hereof with respect to any potential Acquisition Transaction. The
Sellers agree not to (and to cause the Company or the Subsidiaries not to)
release any third party from the confidentiality and standstill provisions of
any agreement to which the Company or the Subsidiaries is a party.
SECTION 6.13    Information Rights.
For a period of three (3) years following the Closing Date or, in the case of
Taxes, until the expiration of the relevant statute of limitations:
(a)the Company and the Company's Subsidiaries (including their respective
successors and assigns), agree to use reasonable efforts to provide, or cause to
be provided, to a Seller, as soon as reasonably practicable after written
request therefore, any information in the possession or under the control of the
Company or its Subsidiaries which a Seller reasonably needs (i) to prepare such
Seller's annual and interim financial statements, (ii) to comply with reporting,
disclosure, filing or other requirements imposed on such Seller (including under
applicable securities and Tax Laws) by a Governmental Entity having jurisdiction
over such Seller, (iii) for the purpose of reporting to the limited partners of
such Seller, or (iv) for use in any other judicial, regulatory, administrative
or other proceeding or in order to satisfy audit, accounting, claims,
regulatory, litigation or other similar legal or regulatory requirements.
(b)Without limiting the generality of the foregoing, the Company or its
Subsidiaries (including their respective successors and assigns), shall use
reasonable efforts to cooperate with a Seller's information requests to enable
(i) such Seller to meet its timetable for dissemination of its earnings
releases, financial statements and management's assessment of the effectiveness
of its disclosure controls and procedures and its internal control over
financial reporting in accordance with Items 307 and 308, respectively, of
Regulation S-K, and (ii) such Seller's auditors to timely complete their review
of the quarterly financial statements and audit of the annual financial
statements, including, to the extent applicable, the audit of such Seller's
internal control over financial reporting and management's assessment thereof in
accordance with Section 404 of the Sarbanes‑Oxley Act of 2002 and the SEC's and
Public Company Accounting Oversight Board's rules and auditing standards
thereunder. Purchaser acknowledges that one of the Sellers is a "large
accelerated filer" as defined in Rule 12b-2(b) promulgated under the U.S.
Securities Exchange Act of 1934, as amended.
(c)The Company or its Subsidiaries (including their respective successors and
assigns), agree to use commercially reasonable efforts to retain all such
information in its possession or control in accordance with its ordinary course
practices.




--------------------------------------------------------------------------------




(d)Each Seller shall maintain in confidence all information provided to such
Seller under this section and shall not disclose such information to any third
party, except where such disclosure is required by applicable Law and only to
the extent required by such Law. In maintaining the confidentiality of the
information of the Company or its Subsidiaries, such Seller shall exercise the
same degree of care that it exercises with its own confidential information, and
in no event less than a reasonable degree of care.
(e)Any out-of-pocket cost or expense incurred by the Company or the Subsidiaries
with regard to this Section 6.13 shall be paid for by the requesting Seller.
SECTION 6.14    Non-Solicitation; Confidentiality.
(a)    For a period from the date hereof until the fourth (4th) anniversary of
the Closing Date, none of Comverse Holdings, Inc., Comverse Inc. or Comverse
Technology, Inc. (together, the “Comverse Sellers”) shall, and they shall cause
each of their respective Related Parties not to, create, design, develop or
offer for sale any product or service which directly competes with any products
or services offered by the Company or the Subsidiaries or currently under
development thereby as of the Closing Date (a “Restricted Product”); provided,
however, that (i) the Comverse Sellers shall be permitted to modify, customize
or enhance any of their products or services to incorporate any functionality or
element which may constitute a Restricted Product so long as (A) such
modification, enhancement or customization is ancillary or supplemental to such
underlying product or service, and (B) such modification, enhancement or
customization shall not occur more than five (5) times in any fiscal year , (ii)
for purposes of this Section 6.14,Verint Systems Inc. and its subsidiaries shall
not be deemed to be a “Related Party” of Comverse Holdings, Inc., Comverse
Technology, Inc. or any of their respective Related Parties or in any way or in
any other capacity subject to the limitations contained in this Section 6.14
(including upon the consummation of any merger or related transaction between
Verint Systems Inc. and its affiliates on the one hand and Comverse Technology,
Inc. on the other hand), and (iii) for the avoidance of doubt, this Section 6.14
shall not restrict the acquisition by the Comverse Sellers or their Related
Parties, directly or indirectly, of less than 2% of the outstanding capital
stock of any publicly traded company engaging in a business which creates,
designs, develops or offers for sale any Restricted Product. The parties hereto
specifically acknowledge and agree that the remedy at law for any breach of the
foregoing will be inadequate and that the Purchaser, in addition to any other
relief available to it, shall be entitled to any equitable relief, including
temporary and permanent injunctive relief and enforcement, without the necessity
of proving actual damage or posting any bond whatsoever.
(b) For a period from the date hereof to the fourth (4th) anniversary of the
Closing Date, the Sellers (and the Company and its Subsidiaries up to the
Closing Date) shall not and shall cause their Related Parties not to: (i) cause,
solicit, induce or encourage any employees of the Company or its Subsidiaries
who are or become employees of Purchaser or its Related Parties to leave such
employment or hire, employ or otherwise engage any such individual; or
(ii) cause, induce or encourage any material actual or prospective client,
customer, supplier, or licensor of the Company or the Subsidiaries (including
any existing or former customer of the Company or its Subsidiaries and any
Person that becomes a client or customer of the Company or the Subsidiaries
after the Closing) or any other Person who has a material business relationship
with the Company or the Subsidiaries, to terminate or modify any such actual or
prospective relationship; provided, however, that the foregoing shall not
prohibit the hiring of any person (A) who responds to any general solicitation,
employee search or advertisement, (B) who contacts a Seller or its Related Party
on his/her own initiative without any direct or indirect solicitation or
encouragement from such Seller or Related Party, other than any general
solicitation or advertisement, or (C) whose employment with the Company or any
Subsidiary is terminated by the Company or such Subsidiary.
(c)    For a period from the date hereof to the fourth (4th) anniversary of the
Closing Date, the Sellers shall not and shall cause their Related Parties and
their respective officers, and directors not to, directly or indirectly,
disclose, reveal, divulge or communicate to any Person other than authorized
officers, directors and employees of Purchaser or use or otherwise exploit for
its own benefit or for the benefit of anyone other than Purchaser, any
Confidential Information (as defined below). The Sellers shall not have any
obligation to keep confidential (or cause the Company or its officers, directors
or Related Parties to keep confidential) any Confidential Information if and to
the extent disclosure thereof is specifically required by law; provided,
however, that in the event disclosure is required by applicable Law, the Sellers
shall, to the extent reasonably possible, provide Purchaser with prompt notice
of such requirement prior to making any disclosure so that Purchaser may seek an
appropriate protective order.
(d)    The covenants and undertakings contained in this Section 6.14 relate to
matters which are of a special, unique and extraordinary character and a
violation of any of the terms of this Section will cause irreparable injury to
the parties, the amount of which will be impossible to estimate or determine and
which cannot be adequately compensated. Therefore, Purchaser will be entitled to
an injunction, restraining order or other equitable relief from any court of
competent jurisdiction in the event of any breach of this Section. The rights
and remedies provided by this Section 6.14 are cumulative and in addition to any
other rights and remedies which Purchaser may have hereunder or at law or in
equity. In the event that Purchaser were to




--------------------------------------------------------------------------------




seek damages for any breach of this Section, the portion of the consideration
delivered to the Sellers hereunder which is attributed by the parties to the
foregoing covenant shall not be considered a measure of or limit on such
damages.
(e)    The covenants and undertakings contained in this Section 6.14 were
entered into as an inducement to the Purchasers to enter into this Agreement and
a portion of the Aggregate Purchase Price shall be deemed to have been paid in
consideration for the obligations hereunder. Sellers have independently
consulted with counsel and after such consultation agree that the covenants set
forth in this Section 6.14 are reasonable and proper to protect the legitimate
interest of Purchaser.
(f)    Each Seller hereby agrees that the covenants contained in this Section
6.14 shall be construed as a series of separate covenants, one for each country,
city, state or any similar subdivision in any geographic area. If, in any
judicial proceeding, a court refuses to enforce any such separate covenants (or
any part thereof), then such unenforceable covenant (or such part) shall be
eliminated from this Agreement to the extent necessary to permit the remaining
separate covenants (or portions thereof) to be enforced. In the event that the
provisions of this Section are deemed to exceed the time, geographic or scope
limitations permitted by applicable Law, then such provisions shall be reformed
to the maximum time, geographic or scope limitations, as the case may be,
permitted by applicable Law.
SECTION 6.15    Merger of the Company and the Purchaser.
As soon as practicable following the date of this Agreement, each of the Company
and the Purchaser (including a Dutch entity formed by the Purchaser for purposes
hereof (the "SPV")) shall use its commercially reasonable efforts to prepare,
deliver and file, as promptly as practicable after the date of this Agreement,
each notice, report or other document required to be delivered by such party to,
or filed by such party with, the Trade Register in the Netherlands (the "Trade
Register") in order to enable the merger of the Company with SPV immediately
after the Closing (the "Merger"), subject to the ability of the Company to repay
the loan contemplated to be taken by the SPV prior to the Merger. Each of the
Company and the Purchaser shall use its commercially reasonable efforts to
obtain, make or give, as promptly as practicable after the date of this
Agreement, all consents and approvals that may be required in connection with
the Merger.
SECTION 6.16    Joinder Agreements.
The Company shall use commercially reasonable efforts to have each shareholder
of the Company who is not party to this Agreement execute a Joinder prior to the
Closing and shall provide copies of executed Joinders to the Purchaser promptly
upon receipt.
SECTION 6.17    Additional Comverse Covenants.
For as long as the TSA is in effect, Comverse Holdings, Inc. shall and shall
cause its Related Parties to use commercially reasonable efforts to procure for
the Company (i) the ability to purchase or license software from third party
software providers, including Oracle, Veritas and RedHat on terms not less
favorable to the Company as currently in effect between Comverse Holdings, Inc.
or the applicable Related Party and such software vendor and (ii) the ability to
purchase SS7 cards from Ulticom Inc., suitable for Comverse Inc.'s CCS platform
on terms not less favorable to the Company as currently in effect between
Comverse Holdings Inc. or the applicable Related Party and Ulticom without being
required to purchase Ulticom's software stack or licenses.
ARTICLE VII
CERTAIN TAX MATTERS
SECTION 7.01     Taxes on Sale.
Each Seller shall be liable for any capital gains Tax, sales Tax or any other
Taxes applicable to such Seller which shall be payable in connection with the
sale of Shares hereunder by such Seller. In addition, the Sellers shall be
liable for any and all transfer, documentary, sales, use, stamp, registration
and other similar Taxes incurred by the Sellers or the Company in connection
with the transactions contemplated hereby, and the Sellers shall, at their own
expense, file all necessary Tax Returns and other documentation in respect of
all such transfer, documentary, sales, use, stamp, registration and other
similar Taxes incurred by the Sellers or the Company, if required by applicable
Law, and the Purchaser will join in the execution of such Tax Returns and other
documentation, if required by applicable Law.
SECTION 7.02    Israeli Options Tax Ruling.
As soon as reasonably practicable after the date of this Agreement, the Company
shall instruct its advisors and/or




--------------------------------------------------------------------------------




accountants to prepare and file with the Israeli Income Tax Authority an
application for a ruling confirming that the termination of Company Options
contemplated by Section 2.03 will not result in a taxable event with respect to
such Company Options, if the proceeds to be paid to the holders of such
terminated Company Options are paid to and held by the Trustee pursuant to the
terms and conditions of the Tax Ordinance until the end of the statutory holding
period or otherwise, in accordance with the terms of such ruling (the "Israeli
Options Tax Ruling"). Each of the Purchaser and the Company shall coordinate all
activities and cooperate with each other with respect to the Company's
preparation and filing of such application and in the preparation of any written
or oral submissions that may be necessary, proper or advisable to obtain the
Israeli Option Tax Ruling.
SECTION 7.03. Taxes.
(a)    The Company shall prepare or cause to be prepared and file or cause to be
filed, within the time and manner prescribed by law, all Tax Returns of the
Company and its Subsidiaries that are required to be filed prior to the Closing
Date. All such Tax Returns shall be prepared in a manner consistent with past
practice, except as required by applicable Law, and prior to filing, such Tax
Returns shall be submitted to the Purchaser 30 days (or such shorter period as
is available) prior to the due date for filing thereof (including any applicable
extensions) for the Purchaser's review and approval (such approval not to be
unreasonably withheld). The Purchaser shall pay the Sellers Representatives (for
the benefit of the Sellers to be allocated by the Sellers Representatives among
the Sellers based on their Pro Rata Share) an amount equal to any Tax refund
received by the Purchaser, the Company or any of its Subsidiaries after the
Closing Date with respect to Tax Returns of the Company and its Subsidiaries
filed prior to the Closing Date. The Purchaser shall pay such Tax refunds to the
Sellers Representatives (for the benefit of the Sellers) within five Business
Days of receiving such Tax refunds. Notwithstanding anything to the contrary
contained in this Agreement, the Sellers shall not file any amended Tax Return
relating to the Company (or otherwise change such Tax Return or make an
election) with respect to periods ending on or prior to the Closing Date, which
could affect the Company after the Closing Date, without the written consent of
the Purchaser, which consent shall not be unreasonably withheld.
(b)    Intentionally Omitted
(c)    The Purchaser, the Sellers and the Company shall reasonably cooperate,
and shall cause their respective directors, officers, employees and agents
reasonably to cooperate, and shall use commercially reasonable efforts to cause
their respective agents, auditors and representatives reasonably to cooperate,
in preparing and filing all Tax Returns for any taxable year or taxable period
that ends on or before the Closing Date; and in resolving all disputes and
audits with respect to such periods, including maintaining and making available
to each other all records necessary in connection with such Tax Returns,
disputes or audits.
(d)    The Sellers Representatives shall have the right to represent the Company
and the Subsidiaries with respect to any claim for Taxes, including, without
limitation, notice of a pending or threatened audit, by any taxing authority in
writing arising out of a Tax Return referenced in Section 7.03(c) or relating
exclusively to a period ending prior to the Closing Date; provided, however, if
the result of such claim involves an issue that recurs in taxable periods of the
Company or the Subsidiaries ending after the Closing Date or otherwise could
adversely affect the Purchaser or any of the Company or the Subsidiaries for any
taxable period ending after the Closing Date, then the Purchaser and the
Company, as applicable, shall have the right to represent the Company and the
Subsidiaries with respect to such claim and there shall be no settlement with
respect thereto without the consent of the other party hereto, which consent
shall not be unreasonably withheld or delayed.
SECTION 7.04    Tax Sharing Agreements.
All Tax-sharing agreements or similar agreements with respect to or involving
the Company, other than agreements (i) between the Company and one or more of
its Subsidiaries, or (ii) between the two Subsidiaries, shall be terminated
prior to the Closing Date, and after the Closing Date the Company shall not be
bound thereby or have any Liability thereunder.
ARTICLE VIII
CONDITIONS TO CLOSING
SECTION 8.01     Conditions to Obligations of the Sellers.
The obligations of each Seller to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment or written waiver, at or
prior to the Closing, of each of the following conditions:
(a)    Accuracy of Representations and Warranties. The representations and
warranties of the Purchaser contained in this Agreement shall have been true and
correct in all material respects, when made and as of the Closing,




--------------------------------------------------------------------------------




as though made on and as of the Closing, except to the extent that any such
representations and warranties are expressly made as of an earlier date, in
which case, such representations and warranties shall be true and correct in all
material respects as of such earlier date;
(b)    Compliance with Agreements. The Purchaser shall have performed or
complied with in all material respects with all covenants and agreements
required by this Agreement to be performed or complied with by the Purchaser on
or prior to the Closing;
(c)    Officer Certificate. The Purchaser shall have delivered to the Seller or
a representative of the Sellers a certificate, dated as of the Closing Date,
signed by a duly authorized officer of the Purchaser, certifying as to the
satisfaction of the conditions specified in Sections 8.01(a) and 8.01(b);
(d)    Legal Proceedings. No Legal Proceedings shall have been instituted or
threatened or claim or demand made against the Sellers, the Company or the
Subsidiaries, or the Purchaser seeking to restrain or prohibit or to obtain
substantial damages with respect to the consummation of the transactions
contemplated hereby, and there shall not be in effect any Governmental Order of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby; and
(e)     Required Consents and Approvals. The Purchaser, the Company and the
Sellers, as applicable, shall have received the authorizations, consents, orders
and approvals set forth in Section 8.01(e) of the Disclosure Schedule.
SECTION 8.02     Conditions to Obligations of the Purchaser.
The obligations of the Purchaser to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment or written waiver, at or
prior to the Closing, of each of the following conditions:
(a)    Representations and Warranties of the Company. The representations and
warranties of the Company contained in this Agreement shall have been true and
correct in all material respects, when made and as of the Closing as though made
on and as of the Closing, except to the extent that any such representations and
warranties are expressly made as of an earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such earlier date;
(b)    Representations and Warranties of the Sellers. The representations and
warranties of the Sellers contained in this Agreement shall have been true and
correct in all material respects, when made and as of the Closing as though made
on and as of the Closing, except to the extent that any such representations and
warranties are expressly made as of an earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such earlier date;
(c)    Compliance with Agreement. (i) The Company shall have performed or
complied with in all material respects with all covenants and agreements
required by this Agreement to be performed or complied with by the Company on or
prior to the Closing; and (ii) each Seller shall have performed or complied with
in all material respects with all covenants and agreements required by this
Agreement to be performed or complied with by such Seller on or prior to the
Closing;
(d)    Officer Certificate. (i) The Company shall have delivered to the
Purchaser a certificate, dated as of the Closing Date, signed by a duly
authorized officer of the Company, certifying as to the satisfaction of the
conditions specified in Sections 8.02(a) and 8.02(c)(i); and (ii) each Seller
shall have delivered to the Purchaser a certificate, dated as of the Closing
Date, signed by a duly authorized officer of such Seller (or, if Seller is an
individual, by such Seller himself or herself), certifying as to the
satisfaction of the conditions specified in Sections 8.02(b) and 8.02(c)(ii);
(e)    Legal Proceedings. No Legal Proceedings shall have been instituted or
threatened or claim or demand made against the Sellers, the Company or the
Subsidiaries, or the Purchaser seeking to restrain or prohibit or to obtain
substantial damages with respect to the consummation of the transactions
contemplated hereby, and there shall not be in effect any Governmental Order of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby;
(f)    Required Consents and Approvals. The Purchaser, the Company and the
Sellers, as applicable, shall




--------------------------------------------------------------------------------




have received the authorizations, consents, orders and approvals set forth in
Section 8.01(e) of the Disclosure Schedule;
(g)    Resignations. All of the managing directors of the Company and directors
of each Subsidiary shall have executed and delivered to the Purchaser written
resignations effective as of the Closing, except for such Persons, if any, as
shall have designated in writing by the Purchaser to the Company prior to the
Closing;
(h)    No Other Shareholders. Since the date of this Agreement, neither the
Company nor the Subsidiaries shall have issued, without the consent of the
Purchaser, any Shares, Company Options or any other equity interests or rights
to acquire equity interests in the Company, and no other Person other than the
shareholders listed in Exhibit A shall have acquired or shall own, of record or
beneficially, any shares of the Company or any Subsidiary, except as a result of
exercise of Company Options listed on Section 3.03(b) of the Disclosure Schedule
or upon the conversion of the Class A Shares or Class B Shares;
(i)     Material Adverse Effect. Since the date of the Agreement, no Material
Adverse Effect shall have occurred and be continuing;
(j)    Continuing Employees. At least 75% of the employees of the Company or
Subsidiary, as applicable, on the date hereof shall remain employees of the
Company;
(k)    Indemnity Escrow Agreement. The Purchaser and each of the Sellers shall
have entered into and executed the Indemnity Escrow Agreement;
(m)    Intercompany Cash Flow. (x) Swiss Sub shall have repaid to the Company
the aggregate amount of its outstanding debt due to the Company as of the
Closing Date; then, (y) Israel Sub shall have distributed to the Company a
dividend in the amount equal to the aggregate amount of distributable cash in
the Israel Sub on the date immediately prior to the Closing Date; and then (z)
Swiss Sub shall have made a capital contribution to the Company in the amount of
$2.5 million; provided, however, that the amounts set forth above shall not
exceed the Aggregate Purchase Price, minus $60 million (collectively, the
"Upstream Distribution");
(n)    Founders Debt.    All outstanding amounts owed to the Company set forth
in Section 3.17 of the Disclosure Schedule under the heading "Transactions with
Founders" shall have been repaid on or prior to the Closing Date, it being
agreed that such repayment shall be made by way of setoff of such amounts
against the amount such persons are eligible to receive from the Aggregate
Purchase Price:
(o)    Merger of the Company and the Purchaser. Not less than 30 days shall have
passed from the date the Company and the Purchaser shall have filed with the
Trade Register their intent to consummate the Merger and either (i) no creditor
of the Company shall have filed with the authorized Dutch court an objection to
the consummation of the Merger within such 30 day objection period or (ii) an
objection to the consummation of the Merger was filed by a creditor of the
Company with the authorized Dutch court within such 30 day objection period, and
such court rejected such objection and/or approved the consummation of the
Merger; and
(p)    Joinder Agreements. The Sellers, together with any Company shareholders
that executed Joinders prior to Closing, hold Shares which represent in the
aggregate at least 95% of the issued and outstanding share capital of the
Company.
ARTICLE IX
INDEMNIFICATION
SECTION 9.01    Survival.
All representations and warranties of the parties hereto contained in this
Agreement, or in any certificate or other writing delivered pursuant hereto or
in connection herewith, shall survive the Closing for a period of eighteen (18)
months; provided, however, that (i) the representations and warranties of the
Company set forth in Section 3.15 shall survive the Closing for a period of 2
years and (ii) the representations and warranties of the Company set forth in
Sections 3.01, 3.03, 3.05 and 3.20, the representations of the Sellers in
Sections 4.01, 4.02, 4.05 and 4.07 and the representations of the Purchaser in
Section 5.01 shall survive the Closing until thirty (30) days following the
expiration of the applicable statute of limitations with respect to the
particular matter that is the subject matter thereof (in each case as
applicable, the "Survival Date"). All covenants and agreements of the parties
hereto contained in this Agreement which by their terms are required to be
performed on or before the




--------------------------------------------------------------------------------




Closing, shall survive the Closing for a period of eighteen months. All
covenants and agreements of the parties hereto contained in this Agreement which
by their terms require performance after the Closing shall survive the Closing
and shall remain in full force and effect for the respective periods set forth
herein, and if no period is set forth herein with respect to any covenant or
agreement, then such covenant or agreement shall survive the Closing and remain
in full force and effect until fully performed. If written notice of an
Indemnification Claim (as defined below) has been delivered in accordance with
the terms of this Agreement before the expiration of the applicable Survival
Date, the representations, warranties, covenants or agreements relevant to such
Indemnification Claim shall survive as to such indemnification claim until such
indemnification claim has been finally resolved in accordance with the
procedures set forth herein.
SECTION 9.02    Indemnification by the Sellers.
(a)    General. Subject to the limitations set forth in this Article IX:
(i)    each of the Sellers shall, jointly and severally, indemnify the Company,
the Purchaser and their respective directors, officers, successors and assigns
(each, a "Purchaser Indemnitee") against, and hold them harmless from, any loss,
obligation, liability, claim, damage or expense (including reasonable legal fees
and expenses) (collectively, "Losses"), sustained, based on, arising out of or
resulting from:
(A)    any breach of any representation or warranty in Article III; and
(B)    50% of any payment due from the Company in respect of "Provision for
uncertain tax positions" set forth on the balance sheet as of January 31, 2012
included in the Financial Statements in respect of the disclosures set forth in
Section 3.19(b) and Section 3.26 of the Disclosure Schedule, and Section 4(e) of
the agreement referred to in Section 3.16(g) of the Disclosure Schedule; and
(C)    any breach of or non-compliance with any covenant or agreement of the
Company contained in this Agreement; and
(D)    any Loss relating to, sustained, based on, arising out of or resulting
from the fact that any current or former employee or consultant of the Company
or any Subsidiary has not signed a proprietary information confidentiality and
assignment agreement, shall also be deemed to be a Loss; and
(E)    any Tax Liability relating to, sustained, based on, arising out of or
resulting from the Upstream Distribution.
(ii)     each of the Sellers shall, severally and not jointly, indemnify the
Purchaser Indemnitees from any Losses sustained, based on, arising out of or
resulting from:
(A)    any breach of any representation or warranty of such Seller contained in
Article IV: and
(B)    any breach of or non-compliance with any covenant or agreement of such
Seller contained in this Agreement.
(b)    Deductible; Basket. None of the Sellers shall have any liability under
Section 9.02(a)(i)(A), (B) and (D) and (ii)(A) unless a Purchaser Indemnitee has
suffered Losses relating to representations and warranties set forth in Articles
III and IV that in the aggregate are in excess of $1,000,000, (the “Basket”)
and, in such event, the indemnifying party shall be required to pay the entire
amount of all such Losses provided, however, that such amount shall be
calculated without giving effect to any qualifications with respect to
materiality or Material Adverse Effect contained herein; and provided, further,
that none of the Sellers shall have any liability under Section 9.02(a)(i)(A)
and (ii)(A) for any individual items where the Loss relating thereto is less
than $20,000 (the "Threshold").
(c)    Notwithstanding the foregoing, in no event shall any Seller be liable in
respect of any Claim under this Agreement for any amount in excess of the total
aggregate cash proceeds received by such Seller from the Purchaser pursuant to
this Agreement. Unless otherwise agreed among the Sellers in writing, in the
event that a Seller shall have liability under Section 9.02(a)(i) for more than
its Pro Rata Share of any Loss, such Seller shall be entitled to be promptly
reimbursed on demand from each other Seller proportionately to its Pro Rata
Share an aggregate amount equal to such excess, together with any costs and
expenses reasonably incurred by such Seller in collecting such reimbursement
amount, such that the Sellers shall each bear their Pro Rata Share of any
liability under 9.02(a)(i). The "Pro Rata Share" of each Seller shall be as set
forth in Section 9.02 of the Disclosure Schedule.




--------------------------------------------------------------------------------




(d)    Limitations. Notwithstanding anything in this Agreement to the contrary,
no Seller shall have any liability to Purchaser for any breach of any covenant,
agreement, representation or warranty contained in this Agreement by any of the
other Sellers. The Sellers shall have no recourse against the Company or its
Subsidiaries or their respective directors, officers, employees, agents,
attorneys, representatives, assigns or successors for any Indemnification Claims
asserted by Purchaser Indemnitees.
(e)    Insurance Policies and Taxes. The amount of any Loss for which
indemnification is provided under this Article IX shall be net of any amounts
actually recovered by the Indemnified Party (as defined in Section 9.04) under
insurance policies with respect to such Loss, provided that nothing herein shall
obligate the Purchaser to actively seek such reimbursement.
SECTION 9.03     Indemnification by the Purchaser.
(a)    Subject to the limitations set forth in this Article IX, the Purchaser
shall indemnify each of the Sellers and their respective directors, officers,
successors and assigns (each, a "Sellers Indemnitee") against, and hold them
harmless from, any Losses, as incurred, to the extent arising out of or
resulting from:
(i)    any breach of any representation or warranty of the Purchaser that is
contained in this Agreement; and
(ii)    any breach of any covenant of the Purchaser that is contained in this
Agreement.
(b)    Deductible; Basket. Purchaser shall not have any liability under Section
9.03(a)(i) unless the Sellers Indemnitees, in the aggregate, have suffered
Losses that in the aggregate are in excess of the Basket; and, in such event,
the Indemnifying Party shall be required to pay the entire amount of all such
Losses; provided, however that such amount shall be calculated without giving
effect to any qualifications with respect to materiality or Material Adverse
Effect contained herein; and provided, further, that in any event, the maximum
amount for which Purchaser shall be liable in the aggregate under Section
9.03(a)(i) in the aggregate shall not exceed the Aggregate Purchase Price.
SECTION 9.04    Manner of Indemnification.
(a)    Claims of indemnification made under this Article IX (an "Indemnification
Claim") may be made only in accordance with the provisions of this Article IX.
(b)    In the event an Indemnification Claim arises and the amount of Loss in
respect thereof has not yet been determined, a good faith reasonable estimate of
such Loss shall be made by the Indemnified Party.
SECTION 9.05    Notice of Claims.
(a)    Each party entitled to indemnification under this Article IX (each, an
"Indemnified Party") seeking indemnification hereunder shall give a notice (a
"Claim Notice") to the party from whom indemnification is sought (either the
Sellers Representatives (in the case of a Purchaser Indemnitee) or Purchaser (in
the case of a Sellers Indemnitee), the "Indemnifying Party"), specifying in
reasonable detail the facts giving rise to any Indemnification Claim and shall
include in such Claim Notice (if then known) the amount or the method of
computation of the amount of such Indemnification Claim, and a reference to the
provision of this Agreement or any agreement, certificate or instrument executed
pursuant hereto or in connection herewith upon which such Indemnification Claim
is based; provided, that a Claim Notice in respect of any action at law or suit
in equity by or against a third Person as to which indemnification will be
sought shall be given promptly after the Indemnified Party has actual knowledge
that the action or suit is commenced.
(b)    The Indemnifying Party shall have 30 Business Days after the receipt of
any Claim Notice pursuant hereto to provide such Indemnified Party with notice
that it disagrees with the amount or method of determination set forth in the
Claim Notice (the "Disagreement Notice"). The Indemnified Party shall provide
the Indemnifying Party with such information with respect to such Claim Notice
as the Indemnifying Party reasonably requests. If the Indemnifying Party
delivers a timely Disagreement Notice, the parties shall resolve such conflict
in accordance with the procedures set forth in Section 9.05(c).
(c)    If the Indemnifying Party shall have timely provided a Disagreement
Notice, the parties will attempt in good faith to agree upon the rights of the
respective parties with respect to each of such claims. If the parties should so
agree, a memorandum setting forth such agreement will be prepared and signed by
Purchaser and the Sellers Representatives. In the event the parties shall fail
to reach an agreement within 30 Business Days after the date on which the
Indemnified Party




--------------------------------------------------------------------------------




received a Disagreement Notice, the dispute shall be resolved in accordance with
the provisions of Article XI.
SECTION 9.06     Third Party Claims.
(a)    If an Indemnified Party receives notice or becomes aware of any claim,
action, suit, proceeding or demand asserted by a third party (a "Third Party
Claim") that the Indemnified Party believes, in good faith, may result in a
demand by it for indemnification pursuant to this Article IX, such Indemnified
Party shall promptly give notice in writing of such Third Party Claim to the
Indemnifying Party, setting forth in reasonable detail the facts and
circumstances pertaining thereto and the basis for the Indemnified Party's right
to indemnification. Thereafter, the Indemnified Party shall deliver to the
Indemnifying Party copies of all notices and documents (including court papers)
received by the Indemnified Party relating to the Third Party Claim.
(b)    The Indemnifying Party shall have 20 Business Days (the "Notice Period")
after receipt of such notice to notify the Indemnified Party that the
Indemnifying Party does not dispute the Indemnifying Party's obligation to
indemnify with respect to such Third Party Claim and desires to undertake the
conduct and control, through counsel of its own choosing, which must be
reasonably satisfactory to the Indemnified Party, and at its own expense, the
settlement or defense thereof, provided that the indemnifying party shall have
acknowledged in writing to the Indemnified Party its unqualified obligation to
indemnify the Indemnified Party as provided hereunder. The Indemnified Party is
hereby authorized (but not obligated), prior to and during the Notice Period, to
use commercially reasonable efforts to file any motion, answer or other pleading
and to take any other action which the Indemnified Party shall, based on the
opinion of its counsel (which may be in-house counsel), deem necessary or
advisable to protect the Indemnified Party's interests and shall provide an
advance notice to the Indemnifying Party thereof. If the Indemnifying Party
assumes control of the defense of such claim, the Indemnified Party may
participate in such settlement or defense through counsel chosen by such
Indemnified Party and paid at its own expense, provided, however, that such
Indemnified Party shall be entitled to participate in any such defense with
separate counsel at the expense of the Indemnifying Party if (i) so requested by
the Indemnifying Party to participate or (ii) in the reasonable opinion of
counsel to the Indemnified Party, a conflict or potential conflict exists
between the Indemnified Party and the Indemnifying Party that would make such
separate representation advisable. The Indemnified Party shall not pay or settle
any such claim without the prior written consent of the Indemnifying Party. If
the Indemnifying Party does not notify the Indemnified Party within the Notice
Period that it elects to undertake the defense thereof, the Indemnified Party
shall have the right to undertake, at the Indemnifying Party's cost, risk and
expense, the defense, compromise or settlement of the Third Party Claim, but
shall not thereby waive any right to indemnity therefor pursuant to this
Agreement. The Indemnifying Party shall not consent to the entry of any judgment
or enter into any settlement with respect to the Third Party Claim without the
prior written consent of the Indemnified Party (not to be unreasonably withheld,
conditioned or delayed), unless the judgment or proposed settlement (x) involves
only the payment of money damages against which the Indemnified Party is fully
indemnified by the Indemnifying Party, (y) does not impose an injunction or
other equitable relief upon the Company or Indemnified Party, including any
restrictions on the Company or the Indemnified Party's ability to operate or
compete, and (z) does not involve a finding or admission of any violation of Law
or other wrongdoing by the Company or the Indemnified Party. If the Third Party
Claim relates to the Intellectual Property of the Company, then the Purchaser
and the Company, as applicable, shall have the right to represent the Company
and the Subsidiaries with respect to such claim and there shall be no settlement
with respect thereto without the consent of the Sellers Representatives, which
consent shall not be unreasonably withheld or delayed; provided, however, that
if the amount of damages sought with respect to such Third Party Claim (in the
reasonable judgment of the Seller Representatives) exceeds the amount the then
available Indemnity Escrow Amount, then such Third Party Claim shall be jointly
controlled by the Purchaser and the Company, as applicable, on the one the hand,
and the Seller Representatives, on the other.
(c)    The parties hereto shall cooperate in the defense or prosecution of any
Third Party Claim, including providing reasonable access to documents and
personnel to assist in the defense or prosecution of such Third Party Claim.
SECTION 9.07     Payment of Indemnification.
After any final judgment or award shall have been rendered by a Governmental
Entity of competent jurisdiction and the expiration of the time in which to
appeal therefrom (without an appeal being filed), or a settlement shall have
been consummated in accordance with the terms of Article IX, or the Indemnified
Party and the Indemnifying Party shall have arrived at a mutually binding
agreement with respect to the payment of an Indemnification Claim hereunder, the
Indemnified Party shall forward to the Indemnifying Party and the Indemnity
Escrow Agent (if the Indemnified Party is a Purchaser Indemnitee) written notice
of any sums due and owing by the Indemnifying Party pursuant to this Agreement
with respect to such matter and the Indemnifying Party or, if the Indemnified
Party is a Purchaser Indemnitee, the Indemnity Escrow Agent shall, subject to
the terms of the Escrow Indemnity Agreement, be required to pay all of the sums
so due and owing to the Indemnified Party by wire transfer of immediately
available funds within ten (10) Business Days after the date of such written
notice.




--------------------------------------------------------------------------------




SECTION 9.08     Additional Limitations.
(a)    The Sellers shall have no recourse against the Company or its
Subsidiaries or their respective directors, officers, employees, Related
Parties, agents, attorneys, representatives, assigns or successors for any
Claims asserted by Purchaser Indemnities. Notwithstanding anything herein to the
contrary, in no event shall any Indemnifying Party be liable to any Indemnified
Party for any consequential, indirect, incidental, punitive (other than fines or
other similar administrative payments), exemplary or special damages, or a
diminution in value, in particular, but without limitation, no "multiple of
profits" or "multiple of cash flow" or similar valuation methodology shall be
used in calculating the amount of Losses, for any breach or default under, or
any act or omission arising out of or in any way relating to, this Agreement or
the transactions contemplated hereby, provided, however, that Losses in the form
of diminution in value, in particular, but without limitation, "multiple of
profits" or "multiple of cash flow" or similar valuation methodology resulting
or arising from a breach of Section 3.11 hereof with respect to the Financial
Statements may be used in calculating the amount of such Losses.
(b)    The failure of the Indemnified Party to give reasonably prompt notice of
any Claim shall not release, waive or otherwise affect the Indemnifying Party's
obligations with respect thereto except to the extent that the Indemnifying
Party can demonstrate actual loss and prejudice as a result of such failure.
(c)    Notwithstanding anything herein to the contrary, the Company and the
Sellers shall have no liability to any Purchaser Indemnitee for Losses which
arise as a result of: (i) any act or omission of any Purchaser Indemnitee having
as its purpose the precipitation of a claim for indemnification hereunder,
(ii) any changes in accounting methods or policies after the Closing or
(iii) the granting of any extensions or waivers with respect to any statute of
limitations applicable to claims which might be made against any Purchaser
Indemnitee, unless the Purchaser has consulted with the Sellers Representatives
with respect to such extension or waiver.
SECTION 9.09     Assignment of Claims.
If the Indemnified Party receives any payment from an Indemnifying Party in
respect of any Losses pursuant to Section 9.02 or Section 9.03 and the
Indemnified Party could have recovered all or a part of such Losses from a third
party based on the underlying claim asserted against the Indemnifying Party, the
Indemnified Party shall assign such of its rights to proceed against such third
party as are necessary to permit the Indemnifying Party to recover from such
third party the amount of such payment.
SECTION 9.10    Characterization of Indemnification Payments.
Any indemnification payment made pursuant to this Article IX shall be treated as
an adjustment to the Aggregate Purchase Price for Tax purposes.
SECTION 9.11     Effective After Closing; Exclusive Remedy; Liability Cap.
(a)    This Article IX shall not be effective until after the Closing.
(b)    From and after the Closing, the Purchaser and the Sellers hereby
acknowledge and agree that, except in the case of fraud or willful misconduct,
their respective sole and exclusive remedy for monetary damages with respect to
any and all claims against the other party and its affiliates for breach of any
covenant, agreement, representation or warranty contained in this Agreement,
shall be pursuant to the indemnification provisions contained in this Article IX
and shall be in lieu of any rights the parties may have under Law with respect
thereto.
(c)     Notwithstanding anything to the contrary, the maximum amount for which
any party shall be liable under this Article IX shall be as follows: (i) for
breach of any representation or warranty contained in Article III of this
Agreement, the maximum amount for which the Sellers shall be liable under
Section 9.02(a) shall be the Indemnity Escrow Amount, except that with respect
to the breach of the representations and warranties contained in (A) Sections
3.01, 3.03 and 3.05, for which the maximum amount for which each Seller shall be
liable under Section 9.02(a) shall be such Seller's Pro Rata Share of the Net
Purchase Price and (B) Section 3.20, for which the maximum amount for which each
Seller shall be liable under Section 9.02(a) shall be 50% of such Seller's Pro
Rata Share of the Net Purchase Price; (ii) for breach of any representation or
warranty contained in Article IV of this Agreement, the maximum amount for which
such breaching Seller shall be liable under Section 9.02(a) shall be such
breaching Seller's Pro Rata Share of the Net Purchase Price; (iii) for breach of
any representation or warranty contained in Article V of this Agreement, the
maximum amount for which the Purchaser shall be liable under Section 9.03(a)
shall be the Net Purchase Price, and, in each such case, shall be in lieu of any
rights the parties may have under Law with respect thereto; and (iv) the maximum
amount for which each Seller shall be liable under Section 9.02(a)(i)(B) or (D)
shall




--------------------------------------------------------------------------------




be the Indemnity Escrow.
SECTION 9.12    Sellers Representatives.
(a)    Each Seller hereby appoints, authorizes and empowers Shefali A. Shah and
Azini Services LLP, acting together (such persons and any successor or
successors to such persons in such capacity being the "Sellers
Representatives"), to act as representatives and as the exclusive agents and
attorneys-in-fact of such Seller, and the Sellers Representatives are hereby
authorized and empowered to act on behalf of such Seller and to take any and all
actions required or permitted to be taken by the Sellers Representatives under
this Agreement, with respect to any claims made by the Purchaser or the Sellers
for indemnification pursuant to this Article IX of this Agreement, including,
without limitation, to: (i) execute any agreement or instrument required to be
executed and delivered by the Sellers Representatives under this Agreement,
(ii) resolve any indemnification claims under this Article IX, including
decisions relating to the defense and/or settlement of any claims for which any
Purchaser Indemnitee may claim to be entitled to indemnity pursuant to this
Article IX, and (iii) otherwise to act on behalf of such Seller in all respects
with respect to this Agreement, including the amendment or termination thereto.
All decisions and actions by the Sellers Representatives shall be binding upon
such Seller, and such Seller shall not have the right to object to, dissent
from, protest or otherwise contest the same.
(b)    The Sellers Representatives shall at all times act in their capacity as
Sellers Representatives in a manner that the Sellers Representatives believe in
good faith to be in the best interests of the Sellers. The Sellers
Representatives shall not be liable to any Person for any error of judgment, or
any action taken, suffered or omitted to be taken, under this Agreement, except
in the case of its gross negligence or willful misconduct (which shall be deemed
not to exist if the Sellers Representatives acted in good faith). The Sellers
Representatives may in their discretion consult with legal counsel, independent
public accountants and other experts selected by them and shall not be liable
for any action taken or omitted to be taken in good faith by them in accordance
with the advice of such counsel, accountants or experts. The Sellers
Representatives shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement. As to any matters not expressly provided for in this Agreement, the
Sellers Representatives shall not be required to exercise any discretion or take
any action. The Sellers shall, severally and not jointly, based on their Pro
Rata Share, indemnify, defend and hold the Sellers Representatives harmless
against any Losses that may be incurred as such Losses are incurred by the
Sellers Representatives and arising out of or in connection with the acceptance
or administration of the Sellers Representatives' duties hereunder. The Sellers
shall be responsible for, and shall reimburse the Sellers Representatives, based
on their Pro Rata Share, upon demand, for, all reasonable expenses,
disbursements and advances incurred or made by the Sellers Representatives in
accordance with any of the provisions of this Agreement. The indemnification and
reimbursement of costs and expenses obligations of the Sellers to the Sellers
Representatives pursuant to this Section 9.12 shall remain in full force and
effect following the appointment of a new Sellers Representative or termination
of this Agreement for any reason. If any of the Sellers Representatives shall be
unable or unwilling to serve in such capacity, his, her or its successor who
shall serve and exercise the powers of the Sellers Representatives hereunder
shall be appointed by a written instrument signed by (i) the Seller that holds
all the Class A Shares issued and outstanding immediately prior to the Closing
and (ii) Sellers that hold a majority of the Class B Shares issued and
outstanding immediately prior to the Closing.
(c)    Each Seller hereby agrees that (i) the provisions of this Section 9.12
are independent and severable, are irrevocable and coupled with an interest and
shall be enforceable notwithstanding any rights or remedies such Seller may have
in connection with the transactions contemplated by this Agreement, (ii) the
remedy at law for any breach of the provisions of this Section 9.12 would be
inadequate, (iii) such Seller shall be entitled to temporary and permanent
injunctive relief without the necessity of proving damages if such Seller brings
an action to enforce the provisions of this Section 9.12 and (iv) the provisions
of this Article IX shall be binding upon such Seller and the successors and
assigns of such Seller.
(d)    Any notice or communication delivered by the Purchaser to the Sellers
Representatives shall, as between the Purchaser, on the one hand, and the
Sellers, on the other hand, be deemed to have been delivered to all Sellers. The
Purchaser shall be entitled to rely exclusively upon any communication or
writings given or executed by the Sellers Representatives in connection with any
claims for indemnity and shall not be liable in any manner whatsoever for any
action taken or not taken in reliance upon the actions taken or not taken or
communications or writings given or executed by the Sellers Representatives. The
Purchaser shall be entitled to disregard any notices or communications given or
made by the Sellers in connection with any claims for indemnity unless given or
made through the Sellers Representatives.




--------------------------------------------------------------------------------




ARTICLE X
TERMINATION, AMENDMENT AND WAIVER
SECTION 10.01     Termination.
This Agreement may be terminated, and the transactions contemplated hereby may
be abandoned, at any time prior to the Closing:
(a)    by either the Sellers Representatives or the Purchaser if the Closing
shall not have occurred by October 19, 2012; provided, however, that the right
to terminate this Agreement under this Section 10.01(a) shall not be available
(i) to the Purchaser until December 31, 2012 in the event a creditor objected to
the consummation of the Merger and the Sellers Representatives notified the
Purchaser that the Company intends to contest such creditor objection in the
authorized court; and (ii) to any party whose failure to fulfill any obligation
under this Agreement shall have been the cause of, or shall have resulted in,
the failure of the Closing to occur on or prior to such date;
(b)    by either the Purchaser or the Sellers Representatives in the event that
any Governmental Entity shall have issued an order, decree or ruling or taken
any other action restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement and such order, decree, ruling or
other action shall have become final and nonappealable;
(c)     by the Purchaser if the Company or a Seller shall have failed to comply
in any material respect with any of its covenants or agreements contained in
this Agreement required to be complied with prior to the date of such
termination, which failure to comply has not been cured within 10 Business Days
following receipt by such other party of written notice of such failure to
comply;
(d)    by the Sellers Representatives if the Purchaser shall have failed to
comply in any material respect with any of its covenants or agreements contained
in this Agreement required to be complied with prior to the date of such
termination, which failure to comply has not been cured within 10 Business Days
following receipt by such other party of written notice of such failure to
comply;
(e)    by (i) the Purchaser if there has been a breach of a representation or
warranty of the Company or a Seller that gives rise to a failure of the
fulfillment of a condition of the Purchaser's obligations to consummate the
transactions contemplated by this Agreement pursuant to Section 8.02; or (ii) by
the Sellers Representatives if there has been a breach of a representation or
warranty of the Purchaser that gives rise to a failure of the fulfillment of a
condition of the Sellers obligations to consummate the transactions contemplated
by this Agreement pursuant to Section 8.01, in each case, which breach has not
been cured within 10 Business Days following receipt by the breaching party of
written notice of the breach;
(f)     by written notice from Purchaser to the Sellers Representative that a
Material Adverse Effect shall have occurred and continues to exist, which
Material Adverse Effect has not been cured within 10 Business Days following
receipt by the Sellers Representative of written notice of the occurrence of
such Material Adverse Effect; or
(g)    by the mutual written consent of the Sellers Representatives and the
Purchaser.
SECTION 10.02     Effect of Termination.
In the event of termination of this Agreement as provided in Section 10.01,
(i) written notice of such termination and abandonment shall forthwith be given
to the other parties hereto and this Agreement shall terminate and the
transactions contemplated hereby shall be terminated without further action,
(ii) except to the extent necessary for any legal proceeding or as otherwise
required by Law, the Purchaser shall promptly return all documents and other
materials received from or on behalf of the Sellers, the Company and any
Subsidiary relating to the transactions contemplated hereby, whether obtained
before or after the execution hereof, to Sellers, and all Confidential
Information (as such term is used in the Confidentiality Agreement) received by
the Purchaser or its Advisors shall be dealt with in accordance with the
Confidentiality Agreement, which shall remain in full force and effect
notwithstanding the termination of this Agreement, and (iii) this Agreement
shall terminate and the transactions contemplated hereby shall be terminated
without further action and there shall be no obligation on the part of any party
hereto except (a) Section 6.03 (Confidentiality), Section 6.04 (Press Releases),
Section 6.05 (Non-Solicitation of Employees), Article XI (Miscellaneous) and
this Section 10.02 shall survive the termination of this Agreement; and (b)
nothing herein shall relieve any party from Liability, including costs and
expenses incurred by the non-breaching party relating to the Transaction that
has been terminated, arising from any prior breach by such party of any
provision of this Agreement.




--------------------------------------------------------------------------------




SECTION 10.03    Amendment.
This Agreement may not be amended or modified except by an instrument in writing
signed by the Sellers Representatives (on behalf of each of the Sellers), the
Company and the Purchaser.
SECTION 10.04     Waiver.
Any party to this Agreement may (a) extend the time for the performance of any
of the obligations or other acts of the other parties, (b) waive any
inaccuracies in the representations and warranties of the other parties
contained herein or in any document or certificate delivered by the other
parties pursuant hereto or (c) waive compliance with any of the agreements of
the other parties or conditions to such party's obligations contained herein.
Any such extension or waiver shall be valid only if set forth in an instrument
in writing signed by the party against whom the waiver is to be effective. Any
waiver by a party hereto of any provision of this Agreement or of any breach of
such provision shall not be construed as a waiver of any subsequent breach or a
subsequent waiver of such provision, or a waiver of any other provision of this
Agreement. No failure of any party to assert any of its rights hereunder shall
constitute a waiver of any of such rights.


ARTICLE XI
GENERAL PROVISIONS
SECTION 11.01    Notices.
All notices, requests and other communications hereunder to a party shall be in
writing and shall be deemed given if personally delivered, telecopied, sent by
overnight courier, or mailed by registered or certified mail (return receipt
requested) to such party at its address set forth below or such other address as
such party may specify by notice to the parties hereto.
(a)     if to the Purchaser:


Fortissimo Capital Fund
14 Hamlacha Street, Park Afek,
Rosh Haayin Israel 48091
Attention: Marc Lesnick
Fax number: 972-3-915-7411


with a copy (which shall not constitute notice) to:


Gornitzky & Co.
Rothschild Blvd. 45
Tel Aviv 65784 Israel
Fax Number: 972-3-560-6555
Attn: Chaim Friedland and Benjamin Waltuch


(b)     if to the Company:


Starhome B.V.
c/o United International Management B.V.
Strawinskylaan 411 (WTC, Tower A, 4th floor)
P.O. Box 79141
1070 ND, Amsterdam
The Netherlands    
Attention:     Starhome B.V. Chief Executive Officer
Mr. Robert Stroeve
Fax number: +31 (0)20 575 2726


with a copy (which shall not constitute notice) to:


Naschitz, Brandes & Co.
5 Tuval Street
Tel-Aviv, 67897




--------------------------------------------------------------------------------




Israel
Attention: Tuvia J. Geffen
Facsimile: +972-3-623-5005


(c)
if to a Seller or the Sellers Representatives, to the address for such Sellers
Representatives set forth below , and in the case of the Sellers, the signature
block for such Sellers as on the signature pages hereto,

Shefali A. Shah
Comverse Technology, Inc.
810 Seventh Avenue
New York, NY 10019
Facsimile: (212) 739-1094
    
Azini Services LLP (Registered number OC353608)
6 Avery Close
Finchampstead
Wokingham
Berkshire
RG40 3SQ
United Kingdom


With a copy (which shall not constitute notice) to:


Curtis, Mallet-Prevost, Colt & Mosle LLP
101 Park Avenue
35th Floor
New York, NY 10178
Attention: Evan S. Borenstein, Esq.
Facsimile: (212) 697-1559


Mayer, Brown International
LLP201 Bishopsgate London EC2M 3AF
United Kingdom
Attention: David Bates
Fax: +44 20 3130 3429




Naschitz, Brandes & Co.
5 Tuval Street
Tel-Aviv, 67897
Israel
Attention: Tuvia J. Geffen
Facsimile: +972-3-623-5005
All such notices, requests and other communications shall be deemed to have been
received (a) in the case of personal delivery, on the date of such delivery; (b)
in the case of a facsimile transmission, when the party receiving such copy
during normal business hours shall have confirmed receipt of the communication
(and if received at other times, then at the start of the next Business Day);
(c) in the case of overnight courier service, on the next Business Day; (d) in
the case of registered or certified mail, on the earlier of receipt or three (3)
Business Days after the registration or certification thereof.
SECTION 11.02     Severability.
If any provision of this Agreement, or the application of any such provision to
any Person or circumstance, shall be held invalid by a Governmental Entity with
competent jurisdiction, the remainder of this Agreement, and the application of
such provision to Persons or circumstances other than those as to which it is
held invalid, shall not be affected thereby, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision or provisions
had never been contained herein, unless the deletion of such provision or
provisions would result in such a material change as to cause completion of the




--------------------------------------------------------------------------------




transactions contemplated hereby to be unreasonable. Upon a determination that
one or more of the provisions contained herein is invalid, illegal or
unenforceable in any respect, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a reasonably acceptable manner in order that the
transactions contemplated hereby may be consummated as originally contemplated
to the fullest extent possible.
SECTION 11.03    Entire Agreement.
This Agreement (including the Exhibits, Disclosure Schedule and other documents
referred to herein) and the Confidentiality Agreement represent the entire
understanding of the parties hereto with reference to the subject matter
contemplated hereby and thereby and supersede any and all other oral or written
agreements or understandings heretofore made with respect to such subject
matter.
SECTION 11.04     Assignment.
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any of the parties hereto without the prior written consent
of the other parties hereto and any purported assignment in violation of this
Section 11.04 shall be null and void, provided, that all or any of the rights of
Purchaser or any Seller hereunder may be assigned (A) to any entity which
controls, is controlled by or is under common control with such party, or (B) to
such party's limited partners, or general partners and to affiliated limited
partnerships managed by the same management company or managing general partner
or by an entity which controls, is controlled by, or is under common control
with, such management company or managing general partner; provided, however,
that (1) the assignment by Purchaser of all or any of its rights hereunder shall
be conditioned upon the Purchaser (or such other entity agreed to by the
Sellers's Representatives in their sole discretion) providing a full and
unconditional guarantee to all obligations of the assignee hereunder and (2)
each of Comverse Holdings Inc. and Comverse Technology, Inc. may, at any time
prior to, on or following the Closing, assign to Comverse, Inc. all of their
respective rights, title and interest in, to and under this Agreement and each
other Transaction Document to which it is a party upon the execution and
delivery by Comverse, Inc. of a joinder to this Agreement and each such
Transaction Document in the form of Exhibit C hereto, and following such
assignment, each of Comverse Holdings Inc. and Comverse Technology, Inc. shall
be fully and finally released from all of their respective duties, obligations,
liabilities and responsibilities under this Agreement and each other Transaction
Document to which it is a party and neither Comverse Holdings Inc. nor Comverse
Technology, Inc. shall have any liability to any other party hereto with respect
to the transactions contemplated hereunder or thereunder. This Agreement and all
of the provisions hereof shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
SECTION 11.05     No Third Party Beneficiaries.
Except as expressly provided in Article IX (with respect to indemnification of
Persons who are not a party hereto), this Agreement is for the sole benefit of
the parties hereto and their successors and permitted assigns and nothing herein
expressed or implied shall give or be construed to give to any Person, other
than the parties hereto and such successors and permitted assigns, any legal or
equitable rights hereunder.
SECTION 11.06     Governing Law.
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Israel without giving effect to the choice of law principles of
such state that would require or permit the application of the laws of another
jurisdiction.
SECTION 11.07.     Jurisdiction; Forum; Specific Performance.
(a)Each of the parties hereto consents to the exclusive jurisdiction of the
courts of Tel-Aviv, Israel, and irrevocably agrees that all actions or
proceedings relating to this Agreement or any agreement or instrument executed
hereunder shall be litigated in such courts, and each of the parties waives any
objection which it may have based on improper venue or forum non conveniens to
the conduct of any such action or proceeding in any such court and waives
personal service of any and all process upon it, and consents to all such
service of process made in the manner set forth in Section 11.01.
(b)Each party recognizes and acknowledges that a breach of its covenants and
obligations in this Agreement would cause irreparable loss and damage to the
other party as to which that party would not have an adequate remedy at law and
for which monetary damages alone would not suffice. Accordingly, each party
agrees that the parties shall be entitled to specific performance of the terms
of this Agreement, and to seek and obtain an injunction or other equitable
remedy as a remedy for (or to prevent) any breach of this Agreement. Each party
further agrees that the parties shall be entitled to the entry




--------------------------------------------------------------------------------




of an order by an appropriate court located in Tel Aviv, Israel, to enforce any
specific performance, injunctive or other equitable remedy granted, in addition
to any other remedy to which that party may be entitled, at Law or in equity. No
party shall be required to post any bond or prove damages as a condition to
seeking or obtaining specific performance, an injunction or other equitable
relief or to obtain the entry of any such order in an appropriate court located
in Tel Aviv, Israel.
SECTION 11.08    Counterparts.
This Agreement may be executed in two or more counterparts, each of which when
executed and delivered to the other parties shall be deemed to be an original
but all of which together shall constitute one and the same instrument. A
facsimile or scanned signature of this Agreement shall be valid and have the
same force and effect as a manually signed original.
SECTION 11.09    Payment of Company Transaction Expenses.
Prior to the Closing, the Company shall pay all expenses incurred by the Company
or any Subsidiary in connection with the negotiation of the Transaction
Documents or consummation of the transactions contemplated thereby.
[Remainder of Page Intentionally Left Blank.]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Purchaser, the Company, each of the Sellers and each of
the Sellers Representatives have caused this Agreement to be executed as of the
date first written above by their respective officers thereunto duly authorized.




Fortissimo capital fund ii (israel), l.p.
by: fortissimo capital ii gp, lp
its general partner
by: fortissimo capital 2 management (gp) ltd
its general partner


By: /s/ Yuval Cohen______________________
Name: Yuval Cohen
Title: Director and CEO


Fortissimo capital fund III (israel), l.p.
by: fortissimo capital iii gp, lp
its general partner
by: fortissimo capital 3 management (gp) ltd
its general partner


By: /s/ Yuval Cohen______________________
Name: Yuval Cohen
Title: Director and CEO


Fortissimo capital fund III (Cayman), l.p.
by: fortissimo capital iii gp, lp
its general partner
by: fortissimo capital3 management (gp) ltd
its general partner


By: /s/ Yuval Cohen______________________
Name: Yuval Cohen
Title: Director and CEO




Starhome B.V.


By: /s/ Eitan Achlow_____________________
Name: Eitan Achlow
Title: CEO








--------------------------------------------------------------------------------




Sellers (Common Shares):


Comverse Technology, Inc.




By: /s/ Shefali Shah______________________
Name: Shefali Shah
Title: SVP, General Counsel
Address: 810 Seventh Avenue, 32nd Floor, NY, New York 10019
Fax Number: 212-739-1001




Wolfman Vernia Ltd.




By:____________________________
Name:
Title:
Address:
Fax Number:




____________________________
Carmel Sofer
Address:
Fax Number:






____________________________
Zeev Bergman
Address:
Fax Number:






____________________________
Shahar Florence
Address:
Fax Number:




--------------------------------------------------------------------------------




Sellers (Class A Shares):




Comverse Holdings, Inc.




By: /s/ Shefali Shah______________________
Name: Shefali Shah
Title: Director
Address: 810 Seventh Avenue, 32nd Floor, NY, New York 10019
Fax Number: 212-739-1001
Sellers (Class B Shares):




Gemini Israel III L.P.


By: /s/ Yossi Sela and Omer Regev__________
Name: Yossi Sela and Omer Regev
Title: Managing Partner and CFO
Address:
Fax Number:




Gemini Partner Investors L.P.




By: /s/ Yossi Sela and Omer Regev__________
Name: Yossi Sela and Omer Regev
Title: Managing Partner and CFO
Address:
Fax Number:




Gemini Israel III Parallel Fund L.P.




By: /s/ Yossi Sela and Omer Regev__________
Name: Yossi Sela and Omer Regev
Title: Managing Partner and CFO
Address:
Fax Number:




Berkeley II LLP




By: /s/ N.J. Habgood_____________________
Name: N. J. Habgood
Title: Managing Partner
Address: 29 Farm Street, London W1J 5RL
Fax Number:
Acting by Azini 2 LLP (designated member) acting by N.J. Habgood duly authorized
for and on behalf of Azini Capital Partners its Manager.




--------------------------------------------------------------------------------




Seller Representatives:


Shefali A. Shah




By: /s/ Shefali Shah______________________
Name: Shefali Shah
Title:
Address: 810 Seventh Avenue, 32nd Floor, NY, New York 10019
Fax Number: 212-739-1001




Azini Services LLP


By: /s/ N.J. Habgood_____________________
Name: N. J. Habgood
Title: Managing Partner
Address: 29 Farm Street, London W1J 5RL
Fax Number:






--------------------------------------------------------------------------------




Exhibit A


Ownership of Shares




List of Shareholders
Number of
Common Shares
Comverse Technology, Inc.
214,815
Wolfman Vernia Ltd.
157,501
Carmel Sofer
79,611
Zeev Bergman
22,400
Shahar Florence
10
Sub total:
474,337
Company
50,000
Total Issued:
524,337







List of Shareholders
Number of
Class A Shares
Comverse Holdings, Inc.
5,552,920
Total Issued:
5,552,920







List of Shareholders
Number of
Class B Shares
Gemini Israel III L.P.
442,571
Gemini Partner Investors L.P.
5,285
Gemini Israel III Parallel Fund L.P.
80,691
Berkeley II LLP
2,114,190
Total Issued:
2,642,737









--------------------------------------------------------------------------------




Exhibit B
List of Transitional Services


The following is the list of core points of the Transitional Services Agreement
to be entered into between Starhome (the “Company”) and Comverse Ltd.
(“Comverse”), prior to the sale of the Company. :


1.
Car Leasing Services and Management - up to three (3) months from Closing.



2.
Telephone services - up to three ( 3) months from Closing, and upon termination,
Comverse shall agree to facilitate the transfer of the Company's main phone
numbers and extension numbers from Comverse to the Company.



3.
Travel advisory and security services - up to three (3) months from Closing.



4.
Production - Comverse to continue to provide production services to the Company
through March 31, 2013 (the “Production Period”). Up until the closing of the
sale of the Company, the production services will be provided in accordance with
the terms of the existing agreement currently in effect between the parties.
From the closing of the sale of the Company through March 31, 2013, Comverse
shall continue to provide the services to the Company, provided however, that
the procurement and inventory management of third party software and hardware
may not be provided by Comverse. Comverse shall use its commercially reasonable
efforts to approach software and hardware vendors and request that they be able
to procure such items on behalf of the Company or facilitate an introduction so
that the Company be able to procure such items independently. In addition,
during such period the Company may increase its inventory held by Comverse so
that it has an adequate supply of its products during the transition period.
Following the termination of the Comverse production services, Comverse shall
procure best efforts to assist in the transition to the Company's new production
partner/supplier, including, but not limited to, the transfer of all materials,
diagrams, files, CIRs and other information relevant to the production services
(to which the Company has full access during the Production Period). In
addition, so long as Comverse is providing the production services, Comverse
shall continue to provide for the export/courier services on the same terms and
conditions as in currently in effect.



The services contemplated under points 1 to 4 above, shall continue on the same
terms and conditions as in effect at the time of Signing. In addition, upon the
termination of the aforementioned services, Comverse shall (i) assist in the
smooth transition of the services to the Company's new service providers, and
(ii) transfer to the Company all the relevant files, documents, contracts and/or
any other information relating to the provision of such services by Comverse to
the Company.


5.
Signaling Services - Comverse to provide customization and support & maintenance
services for signaling to the Company for a period of up to four (4) years
commencing upon the Closing. The signaling services shall be in accordance with
the same price and terms as in effect upon the signing of the sale agreement,
and the same “head count” of personnel designated to the Company for such
purposes. Notwithstanding the foregoing, the Company shall have the right, at
any time and for any reason, to decrease the number of personnel, and the price
shall be decreased accordingly. The lead time for decrease in the number of
personnel will be 3 months. The aforementioned designated personnel should have
significant knowledge of, and experience with Comverse's signaling system,
including CNF and TCAP.



6.
Signaling Licenses (CCS & Signaling Stack) - Comverse shall provide the CCS and
Signaling Stack Services (as defined below) at the same price and upon the same
terms as in effect upon the signing of the sale of the Company, for a period of
up to four (4) years commencing upon the Closing (the “Signaling Licenses
Period”). Following the conclusion of the Signaling Licenses Period, Comverse
shall place in escrow the source code provided to the Company, and Transitional
Services Agreement shall contain source code escrow provisions to the
satisfaction of the parties thereto.



For the purposes hereof, the “CCS and Signaling Stack Services” shall mean:
(i)
Excel file with full list of all features developed for Starhome in Comverse CCS
and description on the implementation; 

(ii)
The ability to continue to sell the CCS license, including signaling card, for 4
years (the “Licensing Period”);

(iii)
Support for CCS including CCS application layer, OMNI layer and system layer for
an additional 5 year period following the conclusion of the Licensing Period
(the “Additional Period”). Support yearly price to be agreed; and

(iv)
During the Licensing Period, maintenance and support services shall be included
in the cost of the relevant licenses, following the Licensing Period, and during
the Additional Period, Comverse shall provide the support and maintenance
services at an annual price substantially similar to the current price per head
count subject to adjustment for inflation, to be paid in accordance with the
payment terms currently in





--------------------------------------------------------------------------------




effect between Comverse and the Company.




For all services listed above, the Company has the right to terminate such
services with immediate effect, prior to the end of the relevant periods, at its
sole discretion with three month prior written notice.






--------------------------------------------------------------------------------




Exhibit C
Joinder Agreement




The undersigned is executing and delivering this Joinder Agreement to the Share
Purchase Agreement, dated as of August 1, 2012 (as amended from time to time,
the “Share Purchase Agreement”), by and among Fortissimo Capital Fund II
(Israel), L.P., Fortissimo Capital Fund III (Israel), L.P., Fortissimo Capital
Fund III (Cayman), L.P., Starhome B.V., the shareholders of Starhome B.V. party
thereto, and the Sellers Representatives (as defined therein). Capitalized terms
used but not defined herein have the meanings ascribed to them in the Share
Purchase Agreement.


By executing and delivering this Joinder Agreement, the undersigned, in
accordance with Section 11.04 of the Share Purchase Agreement, hereby agrees to
become a party to the Share Purchase Agreement in place of and in substitution
for Comverse Holdings Inc. and Comverse Technology, Inc., and the undersigned
agrees to be bound by all of the obligations of Comverse Holdings Inc. and
Comverse Technology, Inc. under the Share Purchase Agreement and to comply with
the provisions of the Share Purchase Agreement applicable to them in the same
manner as if the undersigned were an original signatory to such agreement.


Accordingly, the undersigned has executed and delivered this Joinder Agreement
as of __________________, 2012.




COMVERSE, INC.


By:
Name:
Title:








